 



Exhibit 10.1
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
EXECUTION COPY
Amended and Restated
Crude Oil Supply Agreement
dated as of December 31, 2007,
between
J. Aron & Company
and
Coffeyville Resources Refining & Marketing, LLC

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
AMENDED AND RESTATED
CRUDE OIL SUPPLY AGREEMENT
This Amended and Restated Crude Oil Supply Agreement is made as of December 31,
2007 (the “Restatement Effective Date”), between J. Aron & Company (“Supplier”),
a general partnership organized under the laws of New York and located at 85
Broad Street, New York, New York 10004, and Coffeyville Resources Refining &
Marketing, LLC (“Coffeyville”), a limited liability company registered under the
laws of Delaware and located at 10 E. Cambridge Circle Dr., Kansas City, KS
66103 (each referred to individually as a “Party” or collectively as the
“Parties”).
WHEREAS, Coffeyville and Supplier entered into a Crude Oil Supply Agreement,
dated as of December 23, 2005, providing for Supplier to supply certain of the
crude oil requirements of the Refinery, beginning on the Commencement Date and
throughout the Term thereof (such agreement, as from time to time amended prior
to the date hereof, the “Original Agreement”);
WHEREAS, as required under the Original Agreement, Coffeyville has, pursuant to
two Temporary Assignments, temporarily assigned to Supplier, Coffeyville’s
rights to utilize crude oil tankage at the Plains Marketing, L.P. Terminal in
Cushing, Oklahoma;
WHEREAS, Supplier and Coffeyville wish to amend certain of the provisions of the
Original Agreement and to restate the Original Agreement, as so further amended,
in its entirety, upon the terms and conditions set forth below;
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Supplier and Coffeyville do hereby agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
     1.1 Definitions.
     For purposes of this Agreement, including the foregoing recitals, the
following terms shall have the meanings indicated below:
     “Adequate Assurance” has the meaning specified in Section 11.3(a).
     “Affected Party” has the meaning specified in Section 15.1.
     “Affected Sale Contracts” has the meaning specified in Section 15.3.
     “Affiliate” means, in relation to any Person, any entity controlled,
directly or indirectly, by such Person, any entity that controls, directly or
indirectly, such Person, or any entity directly or indirectly under common
control with such Person. For this purpose, “control” of any entity

 



--------------------------------------------------------------------------------



 



or Person means ownership of a majority of the issued shares or voting power or
control in fact of the entity or Person.
     “Agreement” or “this Agreement” means this Amended and Restated Crude Oil
Supply Agreement, as may be amended, modified, supplemented, extended, renewed
or restated from time to time in accordance with the terms hereof, including the
Exhibits hereto.
     “Ancillary Costs” means all Crude Oil Purchase Costs other than Supply
Costs and Transportation Costs, including insurance (if not already covered by
Transportation Costs), charges imposed by a Governmental Authority, inspection
fees, transfer taxes, and LC costs paid by Supplier for letters of credit, if
any, posted by Supplier to the extent required with respect to any transactions
contemplated by this Agreement; provided that Ancillary Costs shall be
denominated (and Coffeyville shall reimburse such Ancillary Costs) in the
currency in which such costs are incurred by Supplier.
     “Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority
and (iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.
     “Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditor’s rights, or a petition is presented for its
winding-up or liquidation, (v) has a resolution passed for its winding-up,
official management or liquidation, other than pursuant to a consolidation,
amalgamation or merger, (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for all or substantially all of its assets, (vii) has
a secured party take possession of all or substantially all of its assets, or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets,
(viii) files an answer or other pleading admitting or failing to contest the
allegations of a petition filed against it in any proceeding of the foregoing
nature, (ix) causes or is subject to any event with respect to it which, under
Applicable Law, has an analogous effect to any of the foregoing events; or
(x) takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing events.
     “Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
     “Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
     “Base Interest Rate” means the lesser of LIBOR and the maximum rate of
interest permitted by Applicable Law.

2



--------------------------------------------------------------------------------



 



     “Broome Station” means the pump station owned by CRCT located near Caney,
Kansas, approximately 22 miles west of the Refinery where the Plains pipeline
delivers crude oil into the CRCT pipeline.
     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which banks are authorized or required to close in the State of New York.
     “Canadian Crude” means Crude Oil originating in Canada, acquired by
Supplier in Canada on behalf of Coffeyville pursuant to this Agreement and
transported on the Spearhead Pipeline to Cushing, Oklahoma pursuant to
Coffeyville’s existing contractually committed space on the Spearhead Pipeline
of (***) Barrels per day as such amount may be adjusted downward by Spearhead
Pipeline from time to time or by such other means; and in such volumes in excess
of (***) Barrels per day as Supplier and Coffeyville may, from time to time,
mutually agree.
     “Canadian Procurement Agreements” means any sourcing, procurement or
purchasing agreements or arrangements that Supplier enters into in order to
obtain Canadian Crude that it intends to deliver under any Sale Contract
relating to Canadian Crude, which may be entered into specifically in connection
with and at the time of the execution of a Sale Contract or separately from and
following the execution of a Sale Contract.
     “Catastrophic Loss” means any loss resulting from a spill of Crude Oil from
any vessel chartered pursuant to this Agreement.
     “Closing Date” means the “Closing Date” as defined under the Original
Agreement.
     “Coffeyville” has the meaning specified in the preamble to this Agreement.
     “Commencement Date” has the meaning specified in Section 3.1.
     “Confirmation” means a written communication confirming the terms of a
Purchase Contract between Supplier and a third party Counterparty, for the sale
of Crude Oil containing, at a minimum, the following terms: price, volume,
quality, point of delivery to Supplier, date of delivery to Supplier, identity
of Counterparty and terms for non-performance.
     “Contracted Volumes” means, at any time and from time to time on and after
the Closing Date, the aggregate volumes of Crude Oil that are to be purchased or
sold under Purchase Contracts or Sale Contracts and are yet to be delivered to
Coffeyville.
     “Counterparty” has the meaning specified in Section 4.3(b).
     “CPT” means the prevailing time in the Central time zone.
     “CRCT” means Coffeyville Resources Crude Transportation, LLC.

3



--------------------------------------------------------------------------------



 



     “CRCT Pipeline” means the 16 inch crude oil pipeline operated by CRCT
between Broome Station and the Refinery.
     “Crude Oil” means all crude oil that Supplier purchases and sells to
Coffeyville or for which Supplier assumes the payment obligation pursuant to
this Agreement. For clarity, unless otherwise set forth herein, Crude Oil does
not include Gathered Crude.
     “Crude Oil Gains and Losses” means any difference (positive or negative)
for a stated period between the volume of Crude Oil purchased by Supplier from
one or more Counterparties and the corresponding volume that is actually
delivered to Coffeyville at the Delivery Point, which results from in-transit
gains and losses, including any spill, but excluding any Catastrophic Loss.
     “Crude Oil Purchase Costs” has the meaning specified in Section 6.1.
     “Current Exposure” means, as of any time, the aggregate Supply Cost for all
Crude Oil that has been delivered by Supplier to Coffeyville hereunder that
remains unpaid as of such time, plus all other amounts invoiced under
Section 7.3 that remain unpaid as of such time, plus the positive or negative
mark-to-market exposure (as determined by Supplier in a commercially reasonable
manner) with respect to all Sales Contracts and Spread Adjustments that at such
time are outstanding.
     “Current WTI Price” means, for any Invoice Date, the most recently
announced settlement price for the NYMEX WTI Futures Contract for the nearby
delivery month.
     “Cut-Off Date” means, for any calendar month, the day on which the NYMEX
WTI Futures Contract for the prompt month ceases trading.
     “Daily Carrying Value” has the meaning specified in Exhibit E.
     “Daily Invoice” has the meaning specified in Section 7.3(a).
     “Default Interest Rate” means the lesser of (i) the per annum rate of
interest calculated on a daily basis using the prime rate published in the Wall
Street Journal for the applicable day (with the rate for any day for which such
rate is not published being the rate most recently published) plus two hundred
(200) basis points and (ii) the maximum rate of interest permitted by Applicable
Law.
     “Defaulting Party” has the meaning specified in Section 17.2(a).
     “Delivery Point” means the outlet flange of the meter at the connection
between the Plains Pipeline System and the pipeline connection at Broome Station
where the Crude Oil is withdrawn and pumped into the CRCT Pipeline.
     “Designated Affiliate” means (i) in the case of Supplier, Goldman, Sachs &
Co. or Goldman Sachs Capital Markets, L.P. and (ii) in the case of Coffeyville,
Coffeyville Resources, LLC.

4



--------------------------------------------------------------------------------



 



     “Eligible Forms of Assurance” has the meaning specified in Section 11.3(b).
     “Environmental Law” means any existing or past Applicable Law, policy,
judicial or administrative interpretation thereof or any legally binding
requirement that governs or purports to govern the protection of persons,
natural resources or the environment (including the protection of ambient air,
surface water, groundwater, land surface or subsurface strata, endangered
species or wetlands), occupational health and safety and the manufacture,
processing, distribution, use, generation, handling, treatment, storage,
disposal, transportation, release or management of solid waste, industrial waste
or hazardous substances or materials.
     “Event of Default” means an occurrence of the events or circumstances
described in Section 17.1.
     “Expiration Date” has the meaning specified in Section 3.1.
     “Extension Term” has the meaning specified in Section 3.2.
     “Fixed Supply Service Fee” means (i) for all Barrels other than Related
Barrels or Plains Barrels, a fee of (***) per Barrel of Crude Oil, (ii) for
Related Barrels, a fee of (***) per Related Barrel of Crude Oil and (iii) for
Plains Barrels, a fee of (***) per Plains Barrel of Crude Oil, in each case
payable by Coffeyville to Supplier pursuant to Section 8.1.
     “Forbearance Period” has the meaning specified in Section 17.3(a).
     “Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of Coffeyville or
Supplier); accidents at, closing of, or restrictions upon the use of mooring
facilities, docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any
Counterparty to deliver Crude Oil pursuant to any Purchase Contract, whether as
a result of Force Majeure as defined above, breach of contract by such
Counterparty or any other reason, shall constitute an event of Force Majeure for
Supplier with respect to the related Sale Contract or Contracts.

5



--------------------------------------------------------------------------------



 



     “Gathered Crude” has the meaning specified in Section 4.1.
     “Governmental Authority” means any federal, state, regional, local, or
municipal governmental body, agency, instrumentality, authority or entity
established or controlled by a government or subdivision thereof, including any
legislative, administrative or judicial body, or any person purporting to act
therefor.
     “Indemnified Party” has the meaning specified in Section 19.3.
     “Indemnifying Party” has the meaning specified in Section 19.3.
     “Initial Term” has the meaning specified in Section 3.1.
     “Inventories” means the Crude Oil inventories that Supplier owns in
connection with the purchase of Crude Oil for supply to Coffeyville, wherever
located, including in the Terminal, in a Pipeline System or loaded upon vessels.
     “LC” means a standby letter of credit in the form of Exhibit D hereto or in
such other form and substance reasonably satisfactory to Supplier, in favor of
Supplier, issued or confirmed by banks reasonably acceptable to Supplier.
     “Liabilities” means any losses, liabilities, charges, damages,
deficiencies, assessments, interests, fines, penalties, costs and expenses
(collectively, “Costs”) of any kind (including reasonable attorneys’ fees and
other fees, court costs and other disbursements), including any Costs directly
or indirectly arising out of or related to any suit, proceeding, judgment,
settlement or judicial or administrative order and any Costs arising from
compliance or non-compliance with Environmental Law.
     “LIBOR” means, as of the date of any determination, the London Interbank
Offered Rate for one-month U.S. dollar deposits appearing on Page 3750 of the
Telerate screen (or any successor page) at approximately 11:00 a.m. (London
time). If such rate does not appear on Page 3750 of the Telerate screen (or
otherwise on such screen), LIBOR shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as
Supplier may select or, in the absence of such availability, by reference to the
rate at which Supplier is offered one-month U.S. dollar deposits at or about
11:00 a.m. (London time) in any interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted. LIBOR
shall be established on the first day on which a determination of the interest
rate is to be made under this Agreement and shall be adjusted daily based on the
one-month LIBOR quotes made available through the foregoing sources.
     “Liquidated Amount” has the meaning specified in Section 17.2(b).
     “Margin Interest Rate” means LIBOR
     “Master Agreement” has the meaning specified in the definition of Specified
Transactions.

6



--------------------------------------------------------------------------------



 



     “Maximum Volume” means 110,000 net Barrels per day.
     “Monthly Delivery Schedule” means a document that describes the various
grades and volumes of Crude Oil to be processed on a daily basis by Coffeyville
during a particular month.
     “Monthly True-Up Payment” has the meaning specified in Section 7.3(b).
     “Net Canadian Barrels” means, for any Canadian Procurement Agreement for
which the quantity to be delivered is sourced by Supplier in Canada, the volume
reported on the Enbridge Pipeline Inc. monthly “Shipper Balance Position Summary
Report” under the heading “receipt quantity for applicable month” that is
attributable to that Canadian Procurement Agreement.
     “Net Carrying Cost” has the meaning specified in Section 8.2(b).
     “Net Carrying Value” has the meaning specified in Section 8.2(b).
     “Non-Affected Party” has the meaning specified in Section 15.1.
     “Non-Defaulting Party” has the meaning specified in Section 17.2(a).
     “NYMEX” means the New York Mercantile Exchange.
     “NYMEX WTI Futures Contract” means the futures contract traded on the NYMEX
providing for the purchase and sale of WTI for delivery at Cushing, Oklahoma.
     “Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
     “Pipeline Operator” means the entity that schedules and tracks Crude Oil in
a Pipeline System.
     “Pipeline System” means the Seaway Pipeline System, the Plains Pipeline
System or any other pipeline that may be used to transport Crude Oil to the
Plains Tankage or to the Refinery.
     “Plains” means Plains Pipeline, L.P.
     “Plains Barrels” has the meaning specified in Section 8.1(d).
     “Plains Marketing” means Plains Marketing, L.P.
     “Plains Pipeline System” means the crude oil pipeline transportation system
and related facilities located between Cushing, Oklahoma and Broome Station that
are owned and operated

7



--------------------------------------------------------------------------------



 



by Plains, including the pipeline, injection stations, breakout storage tanks,
crude oil receiving and delivery facilities and any associated or adjacent
facility.
     “Plains Tankage” means the tanks for storage and throughput of Crude Oil
owned and operated by Plains Marketing at the Terminal in connection with which
Plains Marketing provides crude oil storage, blending and terminaling services
for Coffeyville pursuant to the Terminalling Agreements.
     “Potential Event of Default” means any Event of Default, which with notice
or the passage of time, would constitute an Event of Default.
     “Provisional Payment” means, for any quantity of Crude Oil reflected in a
Daily Invoice, an amount equal to such quantity multiplied by the Provisional
Price for such quantity.
     “Provisional Price” means, for any quantity of Crude Oil reflected in a
Daily Invoice, an amount equal to the Current WTI Price for the relevant Invoice
Date, plus or minus any per Barrel differential that is an element of the Supply
Price under the Purchase Contract relating to that quantity of Crude Oil.
     “Purchase Contract” has the meaning specified in Section 4.3(b).
     “Refinery” means the petroleum refinery located in Coffeyville, Kansas and
all of the related facilities owned and operated by Coffeyville in or near
Coffeyville, Kansas, including the processing, storage, receiving, loading and
delivery facilities, piping and related facilities, together with existing or
future modifications or additions, and any associated or adjacent facility that
is used by Coffeyville to carry out the terms of this Agreement.
     “Related Barrels” has the meaning specified in Section 8.1.
     “Related Sale Contract” has the meaning specified in Section 8.1.
     “Sale Confirmation” has the meaning specified in Section 4.4(b).
     “Sale Contract” has the meaning specified in Section 4.3(e).
     “Seaway” means the Seaway Crude Pipeline Company.
     “Seaway Pipeline System” means the crude oil pipeline transportation system
and related facilities located between Seaway Crude Pipeline’s wharfage
facilities, Freeport, Texas, and Cushing, Oklahoma that are owned by Seaway
Crude Pipeline Company and operated by TEPPCO Crude Pipeline, L.P., including
the pipeline, injection stations, breakout storage tanks, crude oil receiving
and delivery facilities and any associated or adjacent facility.
     “Services” means the supply and sale by Supplier to Coffeyville of Crude
Oil for processing at the Refinery and such other services that may be rendered
by Supplier as described in this Agreement.

8



--------------------------------------------------------------------------------



 



     “Settlement Amount” has the meaning specified in Section 17.2(a).
     “Shortfall Amount” has the meaning specified in Section 10.1(e).
     “Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of Coffeyville in
respect of borrowed money.
     “Specified Indebtedness Event of Default” means an Event of Default of the
type referred to in Section 17.1(i).
     “Specified Transaction” means (a) any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between Supplier
(or any Designated Affiliate of Supplier) and Coffeyville (or any Designated
Affiliate of Coffeyville) (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option,
commodity spot transaction, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, weather swap, weather
derivative, weather option, credit protection transaction, credit swap, credit
default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or forward purchase
or sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) that is currently, or in the future becomes, recurrently entered into
the financial markets (including terms and conditions incorporated by reference
in such agreement) and that is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, or economic
indices or measures of economic risk or value, (b) any combination of these
transactions and (c) any other transaction identified as a Specified Transaction
in this agreement or the relevant confirmation; provided that, without limiting
the generality of the foregoing, Specified Transaction shall include any
“Transaction” that is subject to the ISDA Master Agreement, dated as of June 24,
2005, between Supplier and Coffeyville Resources, LLC, including any
confirmations subject thereto (collectively, the “Master Agreement”).
     “Specified Transaction Event of Default” means an Event of Default of the
type referred to in Section 17.1(e).
     “Spread Adjustment” means (***)
     “Spread Quotation” means, in response to a request by Coffeyville, the
terms quoted by Supplier upon which it is prepared to execute a specific Spread
Adjustment.

9



--------------------------------------------------------------------------------



 



     “Supplemental Service Fee” means a fee (i) with respect to the first (***)
Barrels of Canadian Crude for any day, in an amount of (***) per Barrel of
Canadian Crude and (ii) with respect to any Barrels of Canadian Crude in excess
of (***) for any day, in such amount per Barrel of Canadian Crude as the Parties
may, from time to time, mutually agree.
     “Supplier” has the meaning specified in the preamble to this Agreement.
     “Supply Cost” has the meaning specified in Section 7.2.
     “Tax” or “Taxes” has the meaning specified in Section 13.1.
     “Temporary Assignment” means any of the agreements among Supplier,
Coffeyville and Plains Marketing, pursuant to which any Terminalling Agreement
is temporarily assigned by Coffeyville to Supplier in accordance with the terms
of the Temporary Assignment, substantially in the form attached hereto as
Exhibit A.
     “Term” means the Initial Term and any Extension Term.
     “Terminal” means the crude oil storage terminal and related facilities
located in Cushing, Oklahoma that is owned and operated by Plains Marketing.
     “Terminalling Agreements” means the Amended and Restated Terminalling
Agreement, dated as of October 15, 2007, between Plains Marketing and
Coffeyville and the Terminalling Agreement, dated as of October 15, 2007, in
each case, as the same may from time to time be amended, modified, extended and
restated.
     “Termination Amount” means, without duplication, the total net amount owed
by one Party to the other Party upon termination of this Agreement under
Section 18.1.
     “Termination Date” has the meaning specified in Section 18.1.
     “Trade Date” means the date upon which Supplier and a Counterparty have
entered into a binding Purchase Contract as contemplated by Section 4.3(d),
which shall also be the “Trade Date” with respect to the corresponding Sale
Contract entered into by Supplier and Coffeyville pursuant to Section 4.3(e).
     “Transportation Costs” means all ocean freight expenses and other expenses
associated with waterborne movements, lighter costs, importation costs, shipping
insurance, and pipeline/terminalling charges.
     “Transaction Guidelines” has the meaning specified in Section 4.3(b).
     “Undrawn LCs” means, as of any date, the aggregate amount that Supplier may
draw as of such date under all outstanding LCs then held by Supplier as credit
support for the performance of Coffeyville’s obligations hereunder; provided
that, for purposes of this definition, the available amount under any LC that
expires 30 days or less after such date shall be deemed to be zero.

10



--------------------------------------------------------------------------------



 



     “WTI” means West Texas Intermediate crude oil and any crude oil meeting the
specifications of the NYMEX WTI futures contract for delivery at Cushing,
Oklahoma.
     1.2 Construction of Agreement.
     (a) Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Exhibits are incorporated
herein.
     (b) All headings herein are intended solely for convenience of reference
and shall not affect the meaning or interpretation of the provisions of this
Agreement.
     (c) Unless expressly provided otherwise, the word “including” as used
herein does not limit the preceding words or terms and shall be read to be
followed by the words “without limitation” or words having similar import.
     (d) Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
     (e) Unless expressly provided otherwise, references herein to “consent”
mean the prior written consent of the Party at issue, which shall not be
unreasonably withheld, delayed or conditioned.
     (f) A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
     (g) Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
     (h) Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.
     (i) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.
     1.3 The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
ARTICLE 2
EFFECTIVE DATE OF AGREEMENT
     2.1 The Restatement Effective Date. This Agreement shall become effective
on the Restatement Effective Date.

11



--------------------------------------------------------------------------------



 



     2.2 Deliveries.
     (a) On or before the Restatement Effective Date, Coffeyville shall execute
and deliver or cause to be executed and delivered:
     (i) The Temporary Assignments; and
     (ii) Such other certificates, documents and instruments as may be
reasonably necessary to consummate the transactions contemplated herein.
     (b) On or before the Restatement Effective Date, Supplier shall execute and
deliver or cause to be executed and delivered:
     (i) The Temporary Assignments; and
     (ii) Such other documents and instruments as may be reasonably necessary to
consummate the transactions contemplated herein.
ARTICLE 3
TERM OF AGREEMENT
     3.1 Initial Term. Provided this Agreement shall have become binding upon
and enforceable against the Parties on the Restatement Effective Date pursuant
to Section 2.1, the term of this Agreement shall commence at 12:01 a.m. CPT on
the Restatement Effective Date (the “Commencement Date”) and shall continue for
one year from the Commencement Date (the “Initial Term;” the last day of such
Initial Term being herein referred to as the “Expiration Date,” subject to
Section 3.2 below).
     3.2 Extension. Unless either Party has delivered to the other a written
notice at least ninety (90) days prior to the Expiration Date then in effect of
its election not to extend this Agreement pursuant to this Section, the
Expiration Date shall, without any further action, be automatically extended,
effective as of the Expiration Date as then in effect, for an additional one
year beyond the Expiration Date as then in effect (each such period, an
“Extension Term;” the final day of such Extension Term becoming the “Expiration
Date”). In the event either party elects not to extend the then-applicable
Expiration Date in accordance with this Section, the Parties shall perform their
obligations relating to termination pursuant to Article 18.
ARTICLE 4
SUPPLIER SALES OF CRUDE OIL TO COFFEYVILLE
     4.1 Sale of Crude Oil. During the Term of this Agreement, Supplier shall be
the exclusive supplier of Crude Oil to the Refinery, other than the crude oil
(collectively referred to as “Gathered Crude”) that Coffeyville acquires in
Kansas, Missouri, Oklahoma, Wyoming and all states adjacent to Kansas, Missouri,
Oklahoma and Wyoming. Crude Oil supplied under this Agreement shall be solely
for use at the Refinery. On and after the Commencement Date, in accordance with
Supplier’s obligation to purchase Crude Oil hereunder and provided it has
actually received such Crude Oil from a Counterparty, Supplier agrees to sell
and deliver to Coffeyville, and Coffeyville agrees to purchase and receive, the
Refinery’s requirements for

12



--------------------------------------------------------------------------------



 



Crude Oil (other than Gathered Crude) as set forth herein. Subject to
Section 4.10, Supplier shall sell the Crude Oil to Coffeyville at the Delivery
Point in volumes as Coffeyville may require for processing in the Refinery.
Notwithstanding anything to the contrary in this Section 4.1, if, as a result of
Supplier’s default hereunder, Supplier does not timely deliver in accordance
with the Monthly Delivery Schedule any volumes required by Coffeyville for
processing at the Refinery, Coffeyville shall have the full and complete right
to acquire such volumes of Crude Oil from any Person for processing in the
Refinery and this Agreement shall not apply to such purchases by Coffeyville.
Notwithstanding anything to the contrary in this Section 4.1, if, as result of
Coffeyville’s default hereunder, Supplier has elected to exercise its right not
to supply Crude Oil to Coffeyville, Coffeyville shall have the full and complete
right to acquire from any Person any volumes of Crude Oil required by
Coffeyville for processing at the Refinery and this Agreement shall not apply to
such purchases by Coffeyville except that, for each Barrel of Crude Oil acquired
by, or on behalf of, Coffeyville pursuant to this sentence, Coffeyville shall
owe to Supplier an amount equal to the Fixed Supply Service Fee, which Supplier
may invoice to Coffeyville pursuant to Section 7.3(c); provided, that, the
payment of such Fixed Supply Service Fee shall in no way affect Supplier’s
rights hereunder or otherwise with respect to such default by Coffeyville.
     4.2 Title, Risk of Loss and Custody. Title to and risk of loss of the Crude
Oil shall pass from Supplier to Coffeyville at the Delivery Point. Coffeyville
shall assume custody of the Crude Oil as it passes the Delivery Point. Before
custody transfer, Supplier shall be solely responsible for compliance with all
Applicable Laws, including all Environmental Laws, pertaining to the possession,
handling, use and processing of such Crude Oil and shall indemnify and hold
harmless Coffeyville, its Affiliates and their agents, representatives,
contractors, employees, directors and officers, for all Liabilities directly or
indirectly arising therefrom except to the extent such Liabilities are caused by
or attributable to any of the matters for which Coffeyville is indemnifying
Supplier pursuant to Section 19.2. At and after custody transfer at the Delivery
Point, Coffeyville shall be solely responsible for compliance with all
Applicable Laws, including all Environmental Laws, pertaining to the possession,
handling, use and processing of such Crude Oil and shall indemnify and hold
harmless Supplier, its Affiliates and their agents, representatives,
contractors, employees, directors and officers, for all Liabilities directly or
indirectly arising therefrom. Notwithstanding anything to the contrary herein,
Supplier and Coffeyville agree that Coffeyville shall have an insurable interest
in Crude Oil that is subject to a Purchase Contract and that Coffeyville may, at
its election and with prior notice to Supplier, endeavor to insure the Crude
Oil. If pursuant to the terms of this Agreement, Coffeyville bears the loss of
any Crude Oil, then any insurance payment to Supplier made to cover same shall
be promptly paid over by Supplier to Coffeyville. Notwithstanding anything to
the contrary herein, any Crude Oil Gains and Losses shall be borne by and for
the account of Coffeyville and any Catastrophic Loss shall be borne by and for
the account of Supplier.
4.3 Acquisition of Crude Oil.
     (a) From time to time during the term of this Agreement, Coffeyville shall
endeavor to identify quantities of Crude Oil that Coffeyville wishes to have
Supplier acquire and resell to Coffeyville for processing at the Refinery.
Coffeyville shall, in accordance with the procedures set forth below, agree to
the quantity and quality of any Crude Oil acquired by Supplier for resale to
Coffeyville prior to Supplier’s agreeing to

13



--------------------------------------------------------------------------------



 



any such acquisition of Crude Oil from any Counterparty. The failure of any
Crude Oil that Supplier hereunder sells to Coffeyville to meet the
specifications or other quality requirements applicable thereto as stated in
Supplier’s Purchase Contract for that Crude Oil shall be for the sole account of
Coffeyville and shall not entitle Coffeyville to any reduction in the amounts
due by it to Supplier hereunder; provided, however, that any claims made by
Supplier with respect to such non-conforming Crude Oil shall be for
Coffeyville’s account and resolved in accordance with Section 4.6.
     (b) Coffeyville shall negotiate and liaise with respect to Crude Oil
purchases in accordance with the guidelines (the “Transaction Guidelines”)
attached hereto as Exhibit B and as otherwise provided in this Agreement. The
Transaction Guidelines authorize certain of Coffeyville’s employees to discuss
and negotiate with Crude Oil suppliers (each a “Counterparty” and collectively,
“Counterparties”) the terms and conditions of contracts to purchase Crude Oil
(each, a “Purchase Contract”) on Supplier’s behalf. Attached to the Transaction
Guidelines is a list of Counterparties with whom Coffeyville is authorized to
negotiate purchases of Crude Oil. The list of Counterparties may be modified by
Supplier from time to time effective upon written notice by Supplier to
Coffeyville; provided, that, Supplier shall not remove any Counterparty from
such list if at such time Supplier is willing to enter into crude oil purchase
and sale transactions with such Counterparty on Supplier’s own behalf as part of
its ongoing general crude oil business. Notwithstanding anything in this
Section 4.3(b) to the contrary, if Coffeyville determines, in its reasonable
judgment, that the operational necessities of the Refinery require the Refinery
to run a particular volume of Crude Oil that is available from a Counterparty
not on Supplier’s approved list of Counterparties, then Coffeyville may execute
a contract to acquire such Crude Oil and promptly thereafter Coffeyville shall
enter into a Purchase Contract with Supplier under Section 4.3(d) pursuant to
which it shall sell such Crude Oil to Supplier and Supplier and Coffeyville
shall enter into a corresponding Sale Contract under Section 4.3(e) under which
Supplier shall sell such Crude Oil to Coffeyville; provided that in such event,
Supplier shall have no responsibility prior to the sale of such Crude Oil by
Coffeyville to Supplier, but on or after the sale of such Crude Oil to Supplier,
the terms and conditions of this Agreement shall have full force and effect.
     (c) The terms and conditions of each Purchase Contract must conform in all
material respects to the Transaction Guidelines unless, prior to entering into
such Purchase Contract, Supplier approves any material deviation from the
Transaction Guidelines. Without limiting the generality of the foregoing,
Coffeyville will not negotiate any Purchase Contract with a delivery period
occurring after the third month (in the case of domestic Crude Oil or Canadian
Crude) or second month (in any other case) following the expected Trade Date of
such Purchase Contract or occurring later than the then current Expiration Date
hereof.
     (d) Coffeyville shall have no authority to bind Supplier to, or enter into
on Supplier’s behalf, any Purchase Contract. If Coffeyville has negotiated an
offer from a Counterparty for a quantity of Crude Oil that Coffeyville wishes to
have Supplier acquire, Coffeyville may indicate to such Counterparty the
conditional acceptance of such offer, which shall be specifically subject to
obtaining the agreement of Supplier to

14



--------------------------------------------------------------------------------



 



such offer. Promptly after giving such conditional acceptance, Coffeyville shall
apprise Supplier in writing of the terms of such offer and Supplier shall
promptly determine and advise Coffeyville as to whether Supplier agrees to
accept such offer. If Supplier indicates its desire to accept such offer, then
Supplier shall promptly formally communicate its acceptance of such offer
directly to such Counterparty (with a copy to Coffeyville), resulting in a
binding Purchase Contract between Supplier and Counterparty.
     (e) Concurrently with Supplier’s agreement to any Purchase Contract,
Coffeyville and Supplier shall automatically, and without any further action by
either party, be deemed to have entered into a forward contract under which
Supplier is selling and Coffeyville is acquiring the same quantity of Crude Oil
identified in such Purchase Contract (each, a “Sale Contract”). The price per
Barrel under each Sale Contract shall be (***) The delivery period for the Crude
Oil subject to a Sale Contract shall be determined in accordance with the
Monthly Delivery Schedule prepared by Coffeyville and Supplier, and shall
otherwise be subject to the terms and conditions of this Agreement. Unless
otherwise expressly stated in the confirmation for a Sale Contract, the terms
and conditions of this Agreement shall apply to the sale transaction that is
subject thereto.
     (f) Notwithstanding anything herein to the contrary, and except as
expressly provided in clauses (A) through (F) below, the following provisions of
this Agreement shall not apply to any quantities of Canadian Crude: all of
Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d) and 4.3(e). In lieu of such
non-applicable provisions, the following provisions shall apply to Canadian
Crude:
     (A) Supplier Negotiating on Behalf of Coffeyville: From time to time during
the term of this Agreement, Coffeyville may instruct Supplier to negotiate for,
procure and supply quantities of Canadian Crude, specifying the quantity, type
and grade of the Canadian Crude it desires together with any pricing parameters
for such Canadian Crude. Following each such instruction from Coffeyville,
Supplier and Coffeyville shall promptly endeavor, in a commercially reasonable
manner, to enter into a forward contract upon mutually acceptable terms and
conditions, under which Supplier shall sell and Coffeyville shall acquire a
quantity of Canadian Crude on pricing and delivery terms as are agreed to
between Supplier and Coffeyville. Any forward contract so entered into will be a
Sale Contract that is subject to either clause (i) or clause (ii) of
Section 4.3(f)(B) below.
     (B) The term “Sale Contract” (which is defined in Section 4.3(e) above), as
used in this Agreement, shall include any forward contract entered into by the
Parties under Section 4.3(f)(A) above; provided that:
     (i) Sale Contract Supported by Identified Canadian Procurement Agreement:
if at the time the Sale Contract is entered

15



--------------------------------------------------------------------------------



 



into, Supplier enters into a Canadian Procurement Agreement that it identifies
as the source of the Canadian Crude covered by that Sale Contract, then the
price per Barrel under such Sale Contract shall be the same as the price per
Barrel and in the same currency as under such Canadian Procurement Agreement.
Supplier shall with respect to any such Sale Contract identify the Counterparty
and the material terms and conditions of the underlying Canadian Procurement
Agreement. Any such Canadian Procurement Agreement entered into between Supplier
and a Counterparty shall be a “Third Party Canadian Procurement Agreement” for
purposes hereof. Except to the extent otherwise indicated in the confirmation
for such Sale Contract, the terms and conditions of such Sale Contract shall be
the same as the terms and conditions of such Third Party Canadian Procurement
Agreement (provided that, unless otherwise agreed by the Parties, such Sale
Contract shall reflect the terms provided in the agreed deal term sheet upon
which such Sale Contract was based); and
     (ii) Sale Contract Not Supported by Identified Canadian Procurement
Agreement: if at the time the Sale Contract is entered into, no such Canadian
Procurement Agreement is entered into and identified by Supplier as the source
of the Canadian Crude covered by that Sale Contract, then Supplier shall be the
Counterparty and the price per Barrel of Canadian Crude under such Sale Contract
and the currency in which it is denominated shall be as agreed to by Coffeyville
and Supplier as Counterparty through their negotiations. Except to the extent
otherwise indicated in the confirmation for such Sale Contract, the “General
Terms and Conditions of Conoco Canada for Crude Oil Purchase and Sale
Transactions” shall be deemed incorporated into and applicable to such Sale
Contract. If the quantity in such Sale Contract is stated in cubic meters, such
quantity shall be converted into Barrels at a rate of 6. 29287 Barrels for each
cubic meter. Since no Third Party Canadian Procurement Agreement is to be
entered into in connection with a Sale Contract, such Sale Contract shall, for
purposes hereof, also constitute the relevant Canadian Procurement Agreement.
     (C) Coffeyville Identification of and Negotiation for Canadian Crude: The
Parties recognize that, from time to time, in connection with Coffeyville’s
request to have Supplier procure Canadian Crude, Coffeyville may present to
Supplier a specific proposed Canadian Crude purchase with an identified
Counterparty, and that any such proposed purchase shall be subject to the terms
and conditions of this Section 4.3(f). Any such proposed purchase that is
entered into shall constitute the

16



--------------------------------------------------------------------------------



 



Canadian Procurement Agreement with respect to the corresponding Sale Contract
entered into by Coffeyville and Supplier.
     (D) Coffeyville shall have no authority to bind Supplier to, or enter into
on Supplier’s behalf, any Canadian Procurement Agreements.
     (E) Notwithstanding anything herein to the contrary, the “Trade Date” of a
Sale Contract for Canadian Crude shall be (i) if at the time the Sale Contract
is entered into, Supplier has entered into a Canadian Procurement Agreement with
respect to the Canadian Crude covered by that Sale Contract, the date on such
Canadian Procurement Agreement was entered into and (ii) otherwise, the date on
which Supplier and Coffeyville have entered into a binding agreement with
respect to that Sale Contract.
     (F) Warranties:
     (i) The failure of any Canadian Crude acquired pursuant to
Sections 4.3(f)(A), 4.3(f)(B)(i) or 4.3(f)(C) that Supplier hereunder sells to
Coffeyville (i.e., as an intermediary and not as the seller in Supplier’s own
right) to meet the specifications or other quality requirements stated in the
applicable Sale Contract which is attributable to the failure of such Canadian
Crude to meet the specifications or other quality requirements stated in the
Canadian Procurement Agreements under which such Canadian Crude was acquired
shall be for the sole account of Coffeyville and shall not entitle Coffeyville
to any reduction in the amounts due by it to Supplier hereunder; provided,
however, that any claims made by Supplier with respect to such non-conforming
Canadian Crude shall be for Coffeyville’s account and resolved in accordance
with Section 4.6.
     (ii) With respect to any Canadian Crude which is purchased by Coffeyville
from Supplier pursuant to Section 4.3(f)(B)(ii) (i.e., where Supplier is the
seller in its own right and not merely an intermediary hereunder), Supplier
warrants that such Canadian Crude shall, at the time it is injected into the
relevant Pipeline System in Canada, meet that Pipeline System’s specifications
for the type and grade of Canadian Crude to be delivered under the relevant Sale
Contract.
     (iii) Clauses (i) and (ii) above shall not limit Supplier’s warranty of
title with respect to any Canadian Crude and such warranty shall apply to
Canadian Crude delivered hereunder to the same extent it applies to any other
Crude Oil delivered hereunder; except that, notwithstanding anything to the
contrary herein,

17



--------------------------------------------------------------------------------



 



Supplier shall warrant title with respect to any Canadian Crude which is
purchased by Coffeyville from Supplier pursuant to Section 4.3(f)(B)(ii).
G. Supplier and Coffeyville acknowledge that, in connection with the
transactions contemplated hereby, they have executed a letter agreement, dated
December 12, 2007, relating to the transportation of Canadian Crude on the
pipeline maintained by Enbridge Pipeline Inc. and that such letter agreement
remains in full force and effect.
     (g) The term “Purchase Contract” as used in the definition of Force Majeure
in Section 1.1, in Sections 15.5, 17.2(a) and 17.2(b) of this Agreement, and in
Exhibit E to this Agreement, shall include (without limitation) any Canadian
Procurement Agreements; except that the term “Purchase Contract” as used in the
definition of Force Majeure in Section 1.1 and in Section 15.5 shall not apply
to Canadian Crude acquired pursuant to Section 4.3(f)(B)(ii).
     4.4 Contract Documentation, Confirmations and Conditions.
     (a) Each Purchase Contract will be documented and confirmed between
Supplier and the relevant Counterparty in such manner as they elect.
     (b) Promptly after entering into a Sale Contract, Supplier shall prepare
and provide to Coffeyville via facsimile or electronic transmission the
confirmation for such Sale Contract (a “Sale Confirmation”), which shall be
substantially in the form of Exhibit F. The terms of such Sale Confirmation
shall be binding on the Parties absent manifest error. The terms of this
Agreement (including, without limitation, Article 15 hereof) shall apply to any
Sale Contract evidenced by a Sale Confirmation, except to the extent expressly
agreed otherwise in such Sale Confirmation.
     (c) Notwithstanding any failure of Supplier to provide a Sale Confirmation
with respect to a Sale Contract or Coffeyville to agree thereto, the Parties
shall be bound by the terms of such Sale Contract, which shall be a legally
binding contract between the Parties from the moment it is deemed entered into
pursuant to Section 4.3(e) above.
     (d) Supplier’s obligations to deliver Crude Oil under this Agreement and
each of the Sale Contracts shall be subject to (i) Coffeyville’s identifying and
negotiating potential Purchase Contracts that are acceptable to Supplier
relating to a sufficient quantity of Crude Oil to meet the Refinery’s
requirements and (ii) Coffeyville’s performing its obligations hereunder with
respect to pipeline nominations, vessel chartering (to the extent of
Coffeyville’s obligations under Section 4.8 to give timely notifications and
consents) and Crude Oil blending in a timely, competent and efficient manner.
     4.5 disclaimer of warranties. except for the warranty of title with respect
to crude oil delivered hereunder, Supplier makes no warranty, condition or other
representation, written or oral, express or implied, of

18



--------------------------------------------------------------------------------



 



merchantability, fitness or suitability of the crude oil for any particular
purpose or otherwise. further, Supplier makes no warranty or representation that
the crude oil conforms to the specifications identified in Supplier’s contract
with the counterparty.
     4.6 Claims Handling.
     (a) The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to Crude Oil, pipeline or ocean transportation, and any dispute,
claim, or controversy arising hereunder between Supplier and any of its vendors
who supplies goods or services in conjunction with Supplier’s performance of its
obligations under this Agreement) made by or against Supplier. In all instances
wherein claims are made by a third party against Supplier which will be for the
account of Coffeyville, Coffeyville shall have the right, subject to
Section 4.6(b), to either direct Supplier to take commercially reasonable
actions in the handling of such claims or assume the handling of such claim in
the name of Supplier, all at Coffeyville’s cost and expense. To the extent that
Coffeyville believes that any claim should be made by Supplier for the account
of Coffeyville against any third party (whether a Counterparty, terminal
facility, pipeline, storage facility or otherwise), and subject to
Section 4.6(b), Supplier will take any commercially reasonable actions as
requested by Coffeyville either directly, or by allowing Coffeyville to do so,
to prosecute such claim all at Coffeyville’s cost and expense and all recoveries
resulting from the prosecution of such claim shall be for the account of
Coffeyville. Supplier shall, in a commercially reasonable manner, cooperate with
Coffeyville in prosecuting any such claim and shall be entitled to assist in the
prosecution of such claim at Coffeyville’s expense.
     (b) Notwithstanding anything in Section 4.6(a) to the contrary, Supplier
may notify Coffeyville that Supplier is retaining control over the resolution of
any claim referred in Section 4.6(a) if Supplier, in its reasonable judgment,
has determined that it has commercially reasonable business considerations for
doing so based on any relationships that Supplier or any of its Affiliates had,
has or may have with the third party involved in such claim; provided that,
subject to such considerations, Supplier shall use commercially reasonable
efforts to resolve such claim, at Coffeyville’s expense and for Coffeyville’s
account. In addition, any claim that is or becomes subject of Article 19 shall
be handled and resolved in accordance with the provisions of Article 19.
     4.7 Pipeline Nominations.
     (a) Prior to the beginning of a month, Supplier shall be responsible for
making pipeline and terminal nominations for that month; provided that,
Supplier’s obligation to make such nominations shall be conditioned on its
receiving from Coffeyville the Monthly Delivery Schedule for that month a
sufficient number of days prior to the beginning of that month so that Supplier
can make such nominations within the lead times required by such pipelines and
terminals. Coffeyville shall be responsible for performing all other nominating
and scheduling activities relating to the

19



--------------------------------------------------------------------------------



 



Crude Oil subject to this Agreement, including without limitation those
nominating and scheduling activities described on Exhibit C to this Agreement.
In the event such nominating and scheduling activities relating to the Crude Oil
are required by pipelines or terminals to be made by Supplier, Coffeyville shall
provide to Supplier information in a timely manner in order to make such
nominations or other scheduling actions. Supplier shall not be responsible if a
Pipeline System is unable to accept Supplier’s nomination or if the Pipeline
System must allocate Crude Oil among its shippers.
     (b) Coffeyville shall have direct contact with the Terminal and pipeline
personnel and will direct, as Supplier’s agent, the daily transportation and
blending of Crude Oil in the Terminal.
     4.8 Vessel Chartering. Supplier shall be responsible for vessel chartering.
Supplier will advise Coffeyville from time to time of vessel chartering
opportunities, and shall recommend to Coffeyville if, in Supplier’s reasonable
opinion, Coffeyville should authorize the chartering of a particular vessel.
Upon such authorization from Coffeyville, Supplier shall use commercially
reasonable efforts to charter such vessel. Coffeyville shall be permitted
hereunder to recommend to Supplier from time to time particular vessel
chartering opportunities which become known to Coffeyville. To the extent that
Supplier agrees that a particular vessel chartering opportunity recommended by
Coffeyville is reasonable, Supplier shall use commercially reasonable efforts to
charter such vessel. Subject to Coffeyville’s prior consent, Supplier shall make
all nominations of vessels and shall negotiate all chartering aspects with the
relevant charterparties, including any inspection rights and insurance
provisions, and shall otherwise take any and all actions required for the ocean
transportation of the Crude Oil. Coffeyville shall give Supplier sufficient
advance notice of its chartering requirements to permit Supplier’s timely review
and execution thereof. Supplier’s arrangements pursuant to this Section shall be
subject to Coffeyville’s prior consent and standard receiving terminal approval.
Supplier shall promptly document and research all demurrage claims; provided,
however, that the settlement of demurrage claims will be in accordance with
Section 4.6. In meeting its obligations under this Section, Supplier shall use
its commercially reasonable efforts to recommend vessel charters to Coffeyville
that are at reasonably competitive rates taking into account safety, reliability
and other relevant considerations. Notwithstanding the foregoing, each vessel
chartered or used for transport of Crude Oil by Supplier shall satisfy the
following chartering standards: (i) a vessel shall be a maximum of 20 years old,
although vessels no older than 15 years are preferred and the Parties should use
commercially reasonable efforts to have such 15-year old or younger vessels
constitute the substantial majority of the vessels chartered hereunder, (ii) a
vessel shall at the time it is chartered have been approved by the vetting
departments of at least two major oil companies, although Supplier may in its
discretion accept vessels that have been approved by the vetting department of
one major oil company, (iii) a vessel shall be ISPS compliant when chartered and
shall remain so for the period of the charter, (iv) a vessel shall carry a
minimum of $1,000,000,000 in pollution coverage, and (v) a vessel shall
otherwise comply with any local and/or country requirements that apply to such
vessel and any requirements of a Counterparty. To the extent that Coffeyville is
sharing a vessel on a co-freight basis, the cost of the vessel charter shall be
shared proportionately between the owners of the Crude Oil. If rebates or cost
reductions of any type are received by or due to Supplier for any reason related
to a particular vessel charter, such rebates or price reductions shall be for
the account of Coffeyville.

20



--------------------------------------------------------------------------------



 



     4.9 Copies of Communications.
     (a) Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs and Transportation Costs, including but not
limited to written communications and documents with Pipeline Systems and/or any
communications and documents related to the nominating, scheduling and/or
chartering of vessels; provided that neither Party shall be obligated to provide
to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information. In addition, with
respect to any confirmations or other documentation between Supplier and any
Counterparties directly relating to Purchase Contracts, the following terms
shall apply:
     (i) For any Purchase Contract identified pursuant to Section 4.3 that
relates to a cargo transaction, Supplier shall provide to Coffeyville copies of
all confirmations of and invoices relating to that Purchase Contract; and
     (ii) For any other Purchase Contract, Supplier shall not be required to
provide Coffeyville with copies of confirmations of and invoices relating to
that Purchase Contract (except to the extent contemplated by Section 4.9(b)
below).
     (b) If Supplier identifies any discrepancy between the terms reflected in
the confirmation for a Purchase Contract and the terms reflected in the Sale
Confirmation for the related Sales Contract, it shall promptly notify
Coffeyville of such discrepancy and (subject to any confidentiality limitations)
shall provide to Coffeyville copies of any documentation between Supplier and
the Counterparty under such Purchase Contract that relates to such discrepancy.
Coffeyville and Supplier agree to cooperate and endeavor, in a commercially
reasonable manner, to eliminate any such discrepancies.
     (c) Other than any discrepancies identified under Section 4.9(b) above, any
discrepancies between a Purchase Contract and a Sales Contract shall be for the
account of Supplier.
     (d) With respect to any proprietary or confidential information referred to
in Section 4.9(a) and 4.9(b), Supplier shall promptly notify Coffeyville of the
nature or type of such information and use its commercially reasonable efforts
to obtain such consents or releases as necessary to permit such information to
be made available to Coffeyville.
     4.10 Monthly Delivery Schedule. Prior to the 25th day of each month, the
Parties shall consult regarding the Monthly Delivery Schedule for the following
month period. Coffeyville shall provide to Supplier the Monthly Delivery
Schedule on or prior the 25th day of the month for the following calendar month,
which Monthly Delivery Schedule may be adjusted as required for operational
purposes during such calendar month. The parties acknowledge that Coffeyville is
solely responsible for the accuracy and correctness of the Monthly Delivery
Schedule.

21



--------------------------------------------------------------------------------



 



     4.11 Maximum Daily Volume. Based on normal operating conditions at the
Refinery and in the absence of a Force Majeure affecting the Refinery, the
maximum daily volume of Crude Oil to be supplied by Supplier to the Delivery
Point shall not exceed the Maximum Volume.
     4.12 Acknowledgment. Coffeyville acknowledges and agrees that (1) Supplier
is a merchant of Crude Oil and may, from time to time, be dealing with
prospective Counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Supplier’s business which are unrelated hereto and
that such dealings and such trading or hedging strategies may be different from
or opposite to those being pursued by or for Coffeyville, (2) Supplier may, in
its sole discretion, determine whether to advise Coffeyville of any potential
transaction with a Counterparty and prior to advising Coffeyville of any such
potential transaction Supplier may, in its discretion, determine not to pursue
such transaction or to pursue such transaction in connection with another aspect
of Supplier’s business and Supplier shall have no liability of any nature to
Coffeyville as a result of any such determination, (3) Supplier has no fiduciary
or trust obligations of any nature with respect to the Refinery or Coffeyville,
(4) Supplier may enter into transactions and purchase oil for its own account or
the account of others at prices more favorable than those being paid by
Coffeyville hereunder and (5) nothing herein shall be construed to prevent
Supplier, or any of its partners, officers, employees or Affiliates, in any way
from purchasing, selling or otherwise trading in crude oil or any other
commodity for its or their own account or for the account of others, whether
prior to, simultaneously with or subsequent to any transaction under this
Agreement.
ARTICLE 5
RESALES AND EXCHANGES OF CRUDE OIL
     5.1 Resale of Crude Oil. Prior to the delivery of Crude Oil to the Delivery
Point, Coffeyville may direct that Supplier sell Crude Oil on Coffeyville’s
behalf to a third-party purchaser and any gains or losses from such sales shall
be for the account of Coffeyville; provided that, in determining any such gain
or loss, Supplier shall include (a) a charge to Coffeyville equal to the product
of (i) the Fixed Supply Service Fee and (ii) the number of Barrels of Crude Oil
sold to such third-party purchaser and (b) if the affected Barrels are Canadian
Crude, an additional charge to Coffeyville equal to the Supplemental Service Fee
that would apply to such Barrels.
     5.2 Exchanges of Crude Oil. From time to time, due to changes in market,
operating and/or other conditions, Coffeyville may wish to execute exchange or
repurchase transactions with Supplier in which the parties exchange different
grades and/or locations of Crude Oil or Supplier repurchases Crude Oil it has
previously sold or agreed to sell to Coffeyville. Each such transaction shall be
evidenced by a confirmation in substantially the form of Exhibit H hereto and,
unless otherwise agreed by the Parties, shall be performed in accordance with
the terms set forth in such confirmation.

22



--------------------------------------------------------------------------------



 



ARTICLE 6
CRUDE OIL PURCHASE COSTS
     6.1 Payment Responsibility. Supplier shall be responsible for paying
Counterparty invoices for the Crude Oil as well as for ocean-going freight,
inspection fees, any charges (other than Taxes) imposed by a Governmental
Authority, wharfage and dock fees, vessel demurrage, port expenses and ship’s
agent fees, import charges, waterborne insurance premiums, fees and expenses,
broker’s fees (as agreed upon by the Parties), load port charges and liabilities
(such liabilities not to include any liabilities resulting from a Catastrophic
Loss), pipeline transportation costs, pipeline transfer and pumpover fees,
pipeline throughput and scheduling charges, blending, tankage and throughput
charges, pipeline, demurrage, customs duties and user fees, superfund,
merchandise processing, harbor maintenance fees, fees and costs for any credit
support provided to any pipelines with respect to any transactions contemplated
by this Agreement, and any other fees imposed on Supplier. All such costs paid
by Supplier shall be treated as “Crude Oil Purchase Costs,” for which
Coffeyville shall reimburse Supplier as provided in Section 7.3. Supplier shall
promptly provide Coffeyville copies of all Counterparty and vendor invoices. All
refunds or adjustments of any type received by Supplier related to the Crude Oil
Purchase Costs shall be a part of the Monthly True-Up Payment.
     6.2 Crude Oil Gains and Losses. All Crude Oil Gains and Losses not covered
by a Pipeline System tariff shall be for Coffeyville’s account and shall be
handled in accordance with Section 4.6. With respect to Crude Oil Gains and
Losses which are covered by a Pipeline System tariff, Supplier shall pass
through to Coffeyville the positive value of any such Crude Oil gains and the
negative value of any such Crude Oil losses provided for by the applicable
Pipeline System tariff by adding or deducting, as appropriate, such amount to or
from the Monthly True-Up Payment.
ARTICLE 7
PURCHASE PRICING AND DAILY INVOICING OF CRUDE OIL
     7.1 Determination of Volumes. The volumes of Crude Oil (other than Canadian
Crude sourced by Supplier in Canada) sold to Coffeyville shall be determined by
reference to the volumes actually invoiced by the Counterparties to Supplier.
The volumes of Canadian Crude sourced by Supplier in Canada shall be determined
by reference to the Net Canadian Barrels reported to Supplier. During the Term
of this Agreement, if a volume of Crude Oil is borrowed by Coffeyville from any
entity for blending purposes, such borrowed volume of Crude Oil shall be repaid
to the lender of such volume within a reasonable period of time, and such Crude
Oil for repayment of borrowed volumes shall be acquired pursuant to the terms of
this Agreement.
     7.2 Purchase Price and Settlement of Crude Oil Sales. The price of the
Crude Oil sold to Coffeyville under a Sale Contract shall equal (***)
     7.3 Payment Terms.

23



--------------------------------------------------------------------------------



 



     (a) Provisional Payment. Supplier shall provide Coffeyville with invoices
(which may be transmitted electronically) for the daily volumes of Crude Oil
delivered or expected to be delivered on each of the Flow Dates listed on
Exhibit I hereto (each such invoice, a “Daily Invoice”). For purposes hereof, a
Flow Date shall refer to the twenty four (24) hour period ending at 8:00 a.m.
CPT on the calendar day immediately following such Flow Date (e.g., the Flow
Date for January 2, 2006 is the 24 hour period starting at 8:00 a.m. CPT on
January 2, 2006 and ending at 8:00 a.m. CPT on January 3, 2006). Each Flow Date
that is designated on Exhibit I with an asterisk (*) shall be a “Prepaid Flow
Date.” Each Flow Date that is not a Prepaid Flow Date shall be a “Delivered Flow
Date.” By 12:00 noon CPT on each Business Day, Coffeyville shall provide
Supplier with the volume of Crude Oil that was metered at the Delivery Point for
the twenty four (24) hour period ending at 8:00 a.m. CPT on that Business Day
(as well as for the twenty four (24) hour period for any prior non-Business Days
for which such information has not yet been provided to Supplier). On the
Invoice Date (as indicated on Exhibit I) for each Delivered Flow Date, Supplier
shall provide to Coffeyville a Daily Invoice for the Crude Oil volume delivered
to Coffeyville on that Delivered Flow Date. On the Invoice Date (as indicated on
Exhibit I) for each Prepaid Flow Date, Supplier shall provide to Coffeyville a
Daily Invoice for the Crude Oil volume that is expected to be delivered to
Coffeyville on that Prepaid Flow Date, based on the delivery quantities
forecasted for that day in the relevant Monthly Delivery Schedule. Each Daily
Invoice will detail the Supply Cost for such Crude Oil by reference to Crude Oil
delivered by Counterparties. Coffeyville shall pay each Daily Invoice by no
later than 2:00 p.m. CPT on the Payment Date for the relevant Flow Date as
indicated on Exhibit I. Should the term of this Agreement be extended as
provided in Section 3.2, Supplier shall provide to Coffeyville, at least thirty
(30) days prior to the beginning of each Extension Term, a revised Exhibit I,
detailing the delivery, invoice and payment dates for the Extension Term,
reflecting the 3-day payment terms described in Exhibit I. Coffeyville and
Supplier shall review this revised Exhibit I and agree to any necessary
modifications at least thirty (30) days prior to the beginning of any Extension
Term. The Parties acknowledge that the intent of this provision is to establish
a schedule under which payment for delivered Crude Oil shall in all
circumstances be made no later than three calendar days after the delivery date
of such Crude Oil. If, prior to 12:00 noon, CPT, on any Payment Date, either
party determines that the Provisional Payment indicated on the Daily Invoice for
that Payment Date is incorrect by more than $200,000, it shall promptly notify
the other party of such inaccuracy after which Supplier shall endeavor to
prepare a corrected Daily Invoice for that Payment Date and send such corrected
Daily Invoice to Coffeyville. If such corrected Daily Invoice is sent to
Coffeyville no later than 1:00 p.m., CPT, on that Payment Date, Coffeyville will
make payment on that Payment Date in accordance with such corrected Daily
Invoice.
     (b) Transportation Costs and Ancillary Costs.
     (i) Supplier shall, promptly upon receipt, send copies of all invoices
received by it in respect of Transportation Costs to Coffeyville. Coffeyville
shall pay such Transportation Costs to Supplier by the close of business on the
second Business Day immediately following receipt of the respective invoices.

24



--------------------------------------------------------------------------------



 



     (ii) Supplier shall, promptly upon receipt, send copies of all invoices
received by it in respect of Ancillary Costs to Coffeyville. No later than the
23rd day of any calendar month, Supplier shall provide to Coffeyville a
statement listing the Ancillary Costs for the immediately preceding calendar
month, together with the total amount of such Ancillary Costs. Provided it
receives such statement in a timely manner, Coffeyville shall reimburse Supplier
for the total amount of such Ancillary Costs for any calendar month no later
than the 25th day of the calendar month in which such statement is received (or,
if such 25th day is not a Business Day, the first Business Day thereafter). If
such statement is not received in a timely manner, then Coffeyville shall
reimburse Supplier for the total amount of such Ancillary Costs for any calendar
month no later than the 2nd Business Day after Coffeyville receives such
statement.
     (c) Monthly True-Up Payment. Supplier will use commercially reasonable
efforts to provide to Coffeyville, no later than the fourth-to-last Business Day
of each calendar month, an invoice and all necessary and appropriate
documentation to support such invoice for a monthly true-up payment relating to
the immediately preceding calendar month (the “Monthly True-Up Payment”)
calculated in the manner provided in Schedule II hereto. Coffeyville shall pay
Supplier or Supplier shall pay Coffeyville, as the case may be, the Monthly
True-Up Payment within three (3) Business Days after Coffeyville’s receipt of
the monthly invoice and related documentation. If, at any time after an invoice
for a Monthly True-Up Payment has been delivered, Supplier determines that such
invoice is inaccurate, Supplier shall use commercially reasonable efforts to
prepare and issue a corrected invoice. If such corrected invoice is issued prior
to the payment of the Monthly True-Up Payment having been made, then the Monthly
True-Up Payment reflected in such corrected invoice shall paid instead. If such
corrected invoice is issued after payment of the Monthly True-Up Payment, then
within three (3) Business Days after Coffeyville’s receipt of such corrected
invoice, one party shall pay to the other such additional amount as is necessary
so that such amount together with or deducted from the Monthly True-Up Payment
previously paid results in a net payment equal to the Monthly True-Up Payment
reflected in such corrected invoice.
     (d) Disputed Invoices. If Coffeyville in good faith disputes the amount of
any invoice issued by Supplier or any invoice relating to Transportation Costs
or Ancillary Costs, it nonetheless shall pay Supplier the full amount of such
invoice by the due date and inform Supplier in writing of the portion of the
invoice with which it disagrees and why. The Parties shall cooperate in
resolving the dispute expeditiously. If the Parties agree that Coffeyville does
not owe some or all of the disputed amount or as may be determined by a court
pursuant to Article 23, Supplier shall return such amount to Coffeyville,
together with interest at the Margin Interest Rate from the date such amount was
paid, within two (2) Business Days from, as appropriate, the date of their
agreement or the date of the final, non-appealable decision of such court.
     (e) Interest. Interest shall accrue on late payments under this Agreement
at the Default Interest Rate from the date that payment is due until the date
that payment is actually received by Supplier.

25



--------------------------------------------------------------------------------



 



     (f) Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by telegraphic transfer of same day funds in U.S.
Dollars (or, as provided herein, such other currency as may apply in the case of
payments for Canadian Crude or Ancillary Costs) to such bank account at such
bank as the payee shall designate in writing to the payor from time to time.
Except as expressly provided in this Agreement, all payments shall be made in
full without discount, offset, withholding, counterclaim or deduction whatsoever
for any claims which Coffeyville may now have or hereafter acquire against
Supplier, whether pursuant to the terms of this Agreement or otherwise.
     (g) Transitional Adjustments. The parties acknowledge that, pursuant to
this Agreement, they have implemented monthly true up provisions in
Section 7.3(c) above and Schedule II, and working capital true up provisions in
Section 8.2 and Exhibit E, that modify and/or supplement the terms of the
Original Agreement. In connection with implementing these changes, the Parties
have further agreed to apply such changes retroactively to the extent provided
below:
     (i) The methodology for computing the Monthly True Up Payment will be
retroactively applied starting with the month of August 2007; and
     (ii) Without limiting clause (i) above, the methodology for computing the
Working Capital True Up Payment will be retroactively applied from the
Commencement Date under the Original Agreement: and
     (iii) Supplier will provide to Coffeyville a statement showing the net
effect of such retroactive applications, including any amounts due from one
party to the other as a result thereof. Within 3 Business Days after such
statement is delivered, the Party owing any net amount reflected therein shall
pay such net amount to the other Party.
ARTICLE 8
FEES, COMPENSATION AND MARGIN
     8.1 Fixed Supply Service Fee and Supplemental Service Fee.
     (a) In consideration of the Services provided by Supplier under this
Agreement, Coffeyville shall pay Supplier a Fixed Supply Service Fee for each
Barrel of Crude Oil that is purchased by Supplier for resale to Coffeyville
pursuant to this Agreement and for each Related Barrel and Plains Barrel (each
as defined below) or, if greater, for the number of Barrels of Crude Oil
actually delivered to Coffeyville plus all Related Barrels and Plains Barrels.
The Parties acknowledge that, in determining the total Fixed Supply Service Fee
due for any period, the Fixed Supply Service Fee of (***) per Barrel shall apply
to all Barrels other than Related Barrels and Plains Barrels, the Fixed Supply
Service Fee of (***) per Barrel shall apply to all Related Barrels and the Fixed
Supply Service Fee of (***) per Barrel shall apply to all Plains Barrels;
provided, however, that any Related Barrels transferred to any Counterparty and
any Barrels

26



--------------------------------------------------------------------------------



 



purchased at Cushing, Plains in connection with the sale of any Plains Barrels
shall not be subject to or result in any additional charge pursuant to
Section 5.1 hereof, although any Barrels procured by Supplier in connection with
such transfer of Related Barrels or Plains Barrels may, if subsequently sold to
a third party, result in additional charges pursuant to Section 5.1. The Parties
further acknowledge that, if to satisfy its obligation to deliver any Related
Barrels to a Counterparty under a Related Sale Contract, Supplier has to procure
such Related Barrels from any third party, Supplier shall not be entitled to any
Fixed Supply Service Fee with respect to that procurement transaction between
Supplier and such third party.
     (b) As additional consideration for the Services provided by Supplier under
this Agreement relating to Canadian Crude, Coffeyville shall pay Supplier (***)
for each Barrel of Canadian Crude that is purchased by Supplier for resale to
Coffeyville pursuant to this Agreement. The (***) shall be in addition to, and
not in lieu of, the Fixed Supply Service Fee that is due for each Barrel of
Canadian Crude under Section 8.1(a).
     (c) The Parties acknowledge and agree that, from time to time, in
connection with procuring Crude Oil of a specified type or grade or having a
specified delivery location or period from a Counterparty, Supplier may also
enter into a transaction in which it agrees to sell to such Counterparty Crude
Oil of a different specified type or grade or having a different delivery
location or period, or a combination of the foregoing (each such sale
transaction being referred to as a “Related Sale Contract”). The Barrels of
Crude Oil subject to any Related Sale Contract shall constitute “Related
Barrels”.
     (d) The Parties acknowledge and agree that, from time to time, in
connection with procuring WTI from Plains LP at Cushing, Plains, Supplier may
also enter into transactions in which it agrees to sell to Plains LP WTI at
Teppco Cushing (each such sale transaction being referred to as a “Plains
Pumping Fee Contract”). The Barrels of Crude Oil subject to any Plains Pumping
Fee Contract shall constitute “Plains Barrels”.
     8.2 Working Capital True-Up.
     (a) Promptly after the end of each month, as part of the Monthly True-Up
Payment provided for in Section 7.3(b), the Net Carrying Cost for that month
shall be calculated. In the event that the Net Carrying Cost is positive,
Coffeyville shall pay such amount to Supplier and in event the Net Carrying Cost
is negative, Supplier shall pay such amount to Coffeyville.
     (b) For each day during a month, Supplier shall determine, as of such day,
the Daily Carrying Value pursuant to Exhibit E.
     (c) Supplier shall provide Coffeyville with its calculation of the Net
Carrying Cost as part of the invoice for the Monthly True-Up Payment.
     8.3 Margin.

27



--------------------------------------------------------------------------------



 



     (a) To the extent the aggregate notional volume covered by the Settled
Spread Adjustments determined during any calendar month exceeds the aggregate
volume of Crude Oil actually delivered to Coffeyville during such month,
Supplier shall, with respect to those Settled Spread Adjustments payable to
Coffeyville, determine (in a commercially reasonable manner) the number of
undelivered Barrels under Sales Contracts that correspond to such excess
(“Undelivered Barrels”) and, instead of being included in the Monthly Financial
True Up Amount and the Monthly True Up Payment with respect to that calendar
month, Supplier shall retain such amount as margin (“Margin”) to secure
Coffeyville’s obligation to purchase such Undelivered Barrels. To the extent
that, in any calendar month, any Undelivered Barrels are delivered and, at such
time, Supplier is holding Margin previously provided to it pursuant to the
preceding sentence, Supplier shall determine (in a commercially reasonable
manner) the portion of such Margin attributable to such Undelivered Barrels and
such amount shall be included in the Monthly True Up Payment with respect to
that calendar month.
     (b) Coffeyville grants Supplier a first priority security interest in (and
right of setoff against) all Margin from time to time held by Supplier to secure
Coffeyville’s obligation to purchase any Undelivered Barrels. Coffeyville shall
take such actions as Supplier reasonably requires to perfect Supplier’s
first-priority security interest in (and right of setoff against) such Margin,
and agrees that, in addition to any rights provided for in this Agreement,
Supplier shall have, as to the Margin, all the rights of a secured party under
the New York Uniform Commercial Code. Nothing in this Section 8.4 shall limit
any rights of Supplier under any other provision of this Agreement, including
without limitation, under Section 11.3 below.
ARTICLE 9
TEMPORARY ASSIGNMENT
     9.1 Temporary Assignment. Coffeyville shall temporarily assign to Supplier
the Terminalling Agreements pursuant to the Temporary Assignments; provided,
however that such Terminalling Agreements shall be used by Supplier solely for
the benefit of Coffeyville.
     9.2 Inventory, Losses and Accounting. All loss of, damage to or
contamination of Crude Oil while in the custody of the Terminal or occurring
during the receipt, handling, storage or delivery of Crude Oil at the Terminal,
including any casualty or other spillage shall be for Coffeyville’s account,
except that any Catastrophic Loss shall be for Supplier’s account. Supplier
shall notify Coffeyville of any claim for loss, damage or contamination within
ninety (90) days after the date of delivery to Coffeyville. All such losses
which are for Coffeyville’s account shall be handled in accordance with
Section 4.6.
ARTICLE 10
SPREAD ADJUSTMENTS
     10.1 Spread Quotations. (***)

28



--------------------------------------------------------------------------------



 



(***) If so requested by Coffeyville in connection with a Sale Contract,
Supplier shall quote to Coffeyville a Spread Quotation based on the period,
quantity and other terms specified by Coffeyville in its request. Any such
Spread Quotation shall be determined (***) If Supplier provides a Spread
Quotation, Coffeyville may accept the Spread Quotation by promptly agreeing
thereto, which agreement may occur via a telephone conversation or through
facsimile transmission, e-mail correspondence or instant messaging; provided
that Supplier shall promptly confirm in writing any Spread Quotation agreed to
by Coffeyville, which confirmation shall be substantially in the form of
Exhibit G. Coffeyville may request a Spread Quotation either (i) in connection
with an existing Sale Contract or (ii) in the absence of a Sale Contract,
relating to a number of Barrels of Crude Oil as specified by Coffeyville, which
it expects to purchase for delivery, in the case of U.S. domestic Crude Oil or
Canadian Crude, (***)
     10.2 Spread Adjustments. Any Spread Quotation agreed to by the Parties
pursuant to paragraph (a) above shall constitute a Spread Adjustment covering
the number of Barrels of Crude Oil that served as the basis for the related
Spread Quotation.
     10.3 Rollover of Spread Adjustments. At any time prior to the Cut-Off Date
for any month, Coffeyville may request that Supplier quote to Coffeyville the
basis on which it would terminate an outstanding Spread Adjustment and
concurrently execute a new Spread Adjustment (***) provided that, following the
Cut-Off Date, Coffeyville may ask Supplier to provide such a quotation for a
Rollover Transaction and, subject to then existing market conditions, Supplier
shall endeavor to do so in a commercially reasonable manner. Any quotation for a
Rollover Transaction shall be determined by Supplier (***) If Supplier provides
a quotation for such Rollover Transaction, Coffeyville may accept the same by
promptly agreeing thereto, which agreement may occur via a telephone
conversation or through facsimile transmission, e-mail correspondence or instant
messaging; provided that Supplier shall promptly confirm in writing any such
further adjustment agreed to by Coffeyville, which confirmation shall be
substantially in the form of Exhibit G. Upon agreement to a Rollover
Transaction, the relevant outstanding Spread Adjustment shall become a Settled
Spread Adjustment and concurrently a new Spread Adjustment shall become
outstanding.
     10.4 Monthly Schedule of Spread Adjustments. Promptly after Coffeyville
delivers to Supplier the Monthly Delivery Schedule for the upcoming calendar
month, Supplier shall supplement such Monthly Delivery Schedule with (i) a
summary of the Sale Contracts for the calendar month and (ii) the summary of any
grade differential that applies to each Sale Contract. (***)

29



--------------------------------------------------------------------------------



 



(***)
     10.5 Monthly Volume Limitation on Spread Adjustments. In no event shall the
aggregate notional quantity of Barrels subject to outstanding Spread Adjustments
with pricing periods occurring in the same calendar month at any time exceed
approximately 3,100,000 Barrels.
     10.6 Determinations by Supplier. All determinations with respect to the
Spread Adjustments shall be based on Supplier’s books and records and such
determination shall be final and binding on the Parties, absent manifest error.
Supplier’s books and records solely relating to the Spread Adjustments,
including a report in the form of Exhibit J hereto, shall be available to
Coffeyville for review upon request. Upon discovery by either Party of an error
in the accounting for Spread Adjustments, such error shall be corrected and any
adjustment made as need be in the Monthly True-Up Payment.
ARTICLE 11
FINANCIAL INFORMATION AND REQUESTS FOR ADEQUATE ASSURANCES
     11.1 Provision of Financial Information. Coffeyville shall provide Supplier
(i) within ninety (90) days following the end of each of its fiscal years, a
copy of the annual report, containing audited consolidated financial statements
for such fiscal year certified by independent certified public accountants and
(ii) within forty-five (45) days after the end of its first three fiscal
quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements for such fiscal quarter. In all
cases the statements shall be for the most recent accounting period and prepared
in accordance with GAAP or such other principles then in effect; provided,
however, that should any such statements not be timely available due to a delay
in preparation or certification, such delay shall not be considered an Event of
Default so long as Coffeyville diligently pursues the preparation, certification
and delivery of such statements.
     11.2 Notification of Certain Events. Coffeyville shall notify Supplier
within one Business Day after learning of any of the following events:
     (i) Coffeyville’s or any of its Affiliates’ binding agreement to sell,
lease, sublease, transfer or otherwise dispose of, or grant any Person
(including an Affiliate) an option to acquire, in one transaction or a series of
related transactions, all or a material portion of the Refinery assets; or
     (ii) Coffeyville’s or any of its Affiliates’ binding agreement to
consolidate or amalgamate with, merge with or into, or transfer all or
substantially all of its assets to, another entity (including an Affiliate);
          This Section 11.2 shall not apply to any future public offering of
stock of Coffeyville or any of its Affiliates.
     11.3 Adequate Assurances.

30



--------------------------------------------------------------------------------



 



     (a) Supplier may, in its sole discretion and upon notice to Coffeyville,
require that Coffeyville provide it with satisfactory security for or adequate
assurance (“Adequate Assurance”) of Coffeyville’s performance within 48 hours of
giving such notice if:
     (i) Supplier determines that reasonable grounds for insecurity exist with
respect to Coffeyville’s ability to perform its obligations hereunder; or
     (ii) A Coffeyville payment default or event which, with the giving of
notice or lapse of time or both, would become a payment default hereunder, has
occurred.
In the event Supplier gives such a notice pursuant to clause (i) above, such
notice shall include a summary of the information upon which Supplier has based
its determination that such reasonable grounds for insecurity exist. Such
summary shall be in sufficient detail to reasonably communicate Supplier’s
grounds that insecurity exists.
     (b) Any requirement for Adequate Assurance shall be satisfied only by
Coffeyville’s delivery of the types of Eligible Forms of Assurance (as defined
below) referred to in clauses (i) and/or (ii) of the definition thereof (it
being agreed that the determination as to whether to provide either the type
referred to in clause (i) or the type referred to in clause (ii) shall be made
by Coffeyville in its sole discretion) or such other types of Eligible Forms of
Assurance as Supplier shall deem acceptable in its sole discretion. “Eligible
Forms of Assurance” shall consist of (i) an irrevocable standby or documentary
letter of credit, for a duration and in an amount sufficient to cover a value up
to the Current Exposure, including reasonable contingencies for the designated
time period, in a format reasonably satisfactory to Supplier and issued or
confirmed by a bank reasonably acceptable to Supplier; (ii) a prepayment to
cover a value up to the Current Exposure; (iii) a surety instrument for a
duration and in an amount sufficient to cover a value up to the Current
Exposure, in a format reasonably satisfactory to Supplier and issued by a
financial institution or insurance company reasonably acceptable to Supplier; or
(iv) a security interest in the assets of Coffeyville to the extent permitted by
the terms of the Specified Indebtedness and sufficient, in the reasonable
judgment of the Supplier, to secure the Current Exposure. To continue to satisfy
any requirement for Adequate Assurance, the amount of any Eligible Form of
Assurance deemed acceptable by Supplier as Adequate Assurance shall be adjusted
from time to time so that it is sufficient to cover the Current Exposure as it
fluctuates.
     (c) Without prejudice to any other legal remedies available to Supplier and
without Supplier incurring any Liabilities (whether to Coffeyville or to a third
party), Supplier may, at its sole discretion, take any or all of the following
actions if Coffeyville fails to give Adequate Assurance as required pursuant to
this Section: (i) withhold or suspend its obligations, including payment
obligations, under this Agreement, (ii) proceed against Coffeyville for damages
occasioned by Coffeyville’s failure to perform, or (iii) exercise its
termination rights under Article 17.

31



--------------------------------------------------------------------------------



 



     (d) All bank charges relating to any letter of credit and any fees,
commissions, costs and expenses incurred with respect to furnishing security are
for Coffeyville’s account.
     (e) Coffeyville agrees, at any time and from time to time upon the request
of Supplier, to execute, deliver and acknowledge, or cause to execute, deliver
and acknowledge, such further documents and instruments and do such other acts
and things as Supplier may reasonably request in order to fully effect the
purposes of this Agreement.
     (f) Notwithstanding anything to the contrary herein, Coffeyville may,
within sixty (60) days of its providing Adequate Assurance hereunder and upon
five (5) days prior written notice to Supplier, terminate this Agreement. Such
termination by Coffeyville shall not be a default hereunder and shall be deemed
a termination pursuant to Article 18 hereof; provided, that, nothing in this
Section 11.3(f) shall limit any of Supplier’s rights in the event Coffeyville
fails to maintain acceptable Adequate Assurance or any other Event of Default
with respect to Coffeyville occurs.
ARTICLE 12
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
     12.1 Coffeyville promptly shall notify Supplier of any scheduled
maintenance or turnaround at the Refinery, or any revision to previous scheduled
maintenance or turnaround, which may affect receipts of Crude Oil at the
Delivery Point or the processing of Crude Oil in the Refinery. The Parties shall
cooperate with each other in establishing maintenance and turnaround schedules
that do not unnecessarily interfere with the receipt of Crude Oil that Supplier
has committed to purchase.
     12.2 Coffeyville immediately shall notify Supplier orally (followed by
prompt written notice) of any previously unscheduled downtime, maintenance or
turnaround and its expected duration.
ARTICLE 13
TAXES
     13.1 Prices in this Agreement do not include any applicable sales, use,
valorem, excise, property, spill, environmental, or similar taxes, duties and
fees (each, a “Tax” and collectively, “Taxes”) regardless of the taxing
authority. Coffeyville shall pay such Taxes unless there is an applicable
exemption from such Tax, with written confirmation of such Tax exemption to be
provided to Supplier. To the extent Supplier is required by law to collect such
Taxes, one hundred percent (100%) of such Taxes shall be added to invoices as
separately stated charges and paid in full by Coffeyville in accordance with
this Agreement, unless Coffeyville is exempt from such Taxes and furnishes
Supplier with a certificate of exemption. Supplier shall be responsible for all
taxes imposed on Supplier’s income or property (other than on any Crude Oil).
Without limiting the generality of the foregoing, the Parties acknowledge and
agree that to the extent any Canadian Goods and Services Tax (“GST”) is incurred
or payable with respect to any Purchase or Sales Contracts relating to Canadian
Crude, Coffeyville shall be responsible for

32



--------------------------------------------------------------------------------



 



paying such GST or, if Supplier is required to make any such payment, promptly
reimbursing Supplier therefor. Supplier will use its commercially reasonable
efforts to avoid the GST as legally permissible and will file the necessary
documents to obtain a refund of any GST paid but not due and owing under
applicable law.
     13.2 If Coffeyville disagrees with Supplier’s determination that any Tax is
due with respect to transactions under this Agreement, Coffeyville shall have
the right to seek an administrative determination from the applicable taxing
authority, or, alternatively, Coffeyville shall have the right to contest any
asserted claim for such Taxes, subject to its agreeing to indemnify Supplier for
the entire amount of such contested Tax (including any associated interest
and/or late penalties) should such Tax be deemed applicable. Supplier agrees to
reasonably cooperate with the Coffeyville in the event Coffeyville determines to
contest any such Taxes.
     13.3 Coffeyville and Supplier shall promptly inform each other in writing
of any assertion by a taxing authority of additional tax liability in respect of
said transactions. Any legal proceedings or any other action against Supplier
with respect to such asserted liability shall be under Supplier’s direction but
Coffeyville shall be consulted. Any legal proceedings or any other action
against Coffeyville with respect to such asserted liability shall be under
Coffeyville’s direction but Supplier shall be consulted. In any event,
Coffeyville and Supplier shall fully cooperate with each other as to the
asserted liability. Each party shall bear all the reasonable costs of any action
undertaken by the other at the Party’s request.
ARTICLE 14
INSURANCE
     14.1 Insurance Coverages. Supplier shall procure and maintain in full force
and effect throughout the term of this Agreement insurance coverages of the
following types and amounts and with insurance companies rated not less than A-
by A.M. Best, or otherwise reasonably satisfactory to Coffeyville in respect of
Supplier’s purchase of Crude Oil cargoes under this Agreement (provided the
foregoing shall not limit Coffeyville’s obligation to reimburse any insurance
costs pursuant to Articles 6 and 7):
     (a) Property (cargo) damage coverage on an “all risk” basis in an amount
sufficient to cover the market value or potential full replacement cost of all
Crude Oil (including, but not limited to Crude Oil cargoes and Crude Oil in
transit in pipelines) to be delivered to Coffeyville at the Delivery Point. In
the event that the market value or potential full replacement cost of all Crude
Oil (Crude Oil cargoes and Crude Oil in transit in pipelines) exceeds the
insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, Supplier will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that Supplier will promptly notify Coffeyville (and, in any event prior
to the transportation of any Crude Oil that would not be fully insured) of
Supplier’s inability to fully insure any Crude Oil and provide full details of
such inability. Notwithstanding anything to the contrary herein, Coffeyville,
may, at its

33



--------------------------------------------------------------------------------



 



option and expense, upon prior notice to Supplier, endeavor to procure and
provide such property damage coverage for the Crude Oil.
     (b) Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, marine or charterers’ liability and “sudden
and accidental pollution” liability coverage in a minimum amount of $300,000,000
per occurrence and $500,000,000 in the aggregate.
     14.2 Additional Insurance Requirements.
     (a) The foregoing policies shall include an endorsement that the
underwriters waive all rights of subrogation against Coffeyville.
     (b) Supplier shall cause its insurance carriers to furnish Coffeyville with
insurance certificates, in a form and from a party reasonably satisfactory to
Coffeyville, evidencing the existence of the coverages and endorsements
required. The certificates shall specify that no insurance will be canceled
during the term of this Agreement unless Coffeyville is given written notice
prior to cancellation becoming effective. Supplier also shall provide renewal
certificates within thirty (30) days before expiration of the policy.
     (c) The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
     (d) Supplier shall comply with all notice and reporting requirements in the
foregoing policies and timely pay all premiums.
ARTICLE 15
FORCE MAJEURE
     15.1 Neither Party shall be liable to the other if it is rendered unable by
an event of Force Majeure to perform in whole or in part any obligation or
condition of this Agreement (other than payment obligations), for so long as the
event of Force Majeure exists and to the extent that performance is hindered by
the event of Force Majeure; provided, however, that the Party unable to perform
(the “Affected Party”) shall use any commercially reasonable efforts to avoid or
remove the event of Force Majeure. During the period that performance by the
Affected Party of a part or whole of its obligations has been suspended by
reason of an event of Force Majeure, the other Party (the “Non-Affected Party”)
likewise may suspend the performance of all or a part of its obligations to the
extent that such suspension is commercially reasonable, except for any payment
and indemnification obligations.
     15.2 The Affected Party shall give prompt oral notice to the Non-Affected
Party, to be followed by written notice within twelve (12) hours after receiving
notice of the occurrence of a Force Majeure event, including, to the extent
feasible, the details and the expected duration of the Force Majeure event and
the volume of Crude Oil affected. The Affected Party also shall promptly notify
the Non-Affected Party when the event of Force Majeure is terminated. However,
the failure or inability of the Affected Party to provide such notice within the
time

34



--------------------------------------------------------------------------------



 



periods specified above shall not preclude it from declaring an event of Force
Majeure, so long as it has diligently endeavored to notify the Non-Affected
Party.
     15.3 In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of thirty (30) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under the Sale Contract or Sale Contracts affected by such event of
Force Majeure (the “Affected Sale Contracts”) by giving notice of such
termination or curtailment to the Affected Party, and neither Party shall have
any further liability to the other in respect of such Affected Sale Contracts to
the extent terminated or curtailed, except for the rights and remedies
previously accrued under this Agreement, any payment and indemnification
obligations by either Party under this Agreement and the obligations set forth
in Article 18.
     15.4 If any Affected Sale Contract is not terminated pursuant to this
Article 15 or any other provision of this Agreement, performance shall resume to
the extent made possible by the end or amelioration of the event of Force
Majeure in accordance with the terms of this Agreement; provided, however, that
the term of this Agreement shall not be extended.
     15.5 The Parties acknowledge and agree that the right of Supplier to
declare a Force Majeure based upon any failure by a Counterparty to deliver
Crude Oil under a Purchase Contract is solely for purposes of determining the
respective rights and obligations as between Supplier and Coffeyville with
respect to any Crude Oil delivery affected thereby, and any such declaration
shall not excuse any Counterparty’s default under one or more Purchase
Contracts. Any claims that Supplier may have as a result of such Counterparty’s
failure shall be subject to Section 4.6 hereof and any other applicable
provisions of this Agreement relating to claims against third parties.
ARTICLE 16
REPRESENTATIONS, WARRANTIES AND COVENANTS
     16.1 Mutual Representations. Each Party represents and warrants to the
other Party as of the Restatement Effective Date and each sale of Crude Oil
hereunder, that:
     (a) It is an “Eligible Contract Participant” as defined in Section 1a(12)
of the Commodity Exchange Act, as amended.
     (b) It is (i) a “forward contract merchant” in respect of this Agreement
and this Agreement and each sale of Crude Oil hereunder constitutes a “forward
contract,” as such terms are defined in the Bankruptcy Code and (ii) a “swap
participant” or a “financial participant” and each Spread Adjustment hereunder
constitutes a “swap agreement” and a “forward contract,” as such terms are
defined in the Bankruptcy Code.
     (c) It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
     (d) It has the corporate, governmental or other legal capacity, authority
and power to execute this Agreement, to deliver this Agreement and to perform
its

35



--------------------------------------------------------------------------------



 



obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
     (e) The execution, delivery and performance in the preceding paragraph
(d) do not violate or conflict with any law applicable to it, any provision of
its constitutional documents, any order or judgment of any court or Governmental
Authority applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.
     (f) All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to this Agreement have been obtained or submitted and are in full force
and effect, and all conditions of any such authorizations, approvals, consents,
notices and filings have been complied with.
     (g) Its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
     (h) No Event of Default or Potential Event of Default has occurred and is
continuing, and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement.
     (i) There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under this Agreement.
     (j) It is not relying upon any representations of the other Party other
than those expressly set forth in this Agreement.
     (k) It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
     (l) It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
     (m) The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.

36



--------------------------------------------------------------------------------



 



     (n) It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.
     (o) Neither it nor any of its Affiliates has been contacted by or
negotiated with any finder, broker or other intermediary in connection with the
sale of Crude Oil hereunder who is entitled to any compensation with respect
thereto.
     (p) None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.
ARTICLE 17
DEFAULT AND TERMINATION
     17.1 Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
     (a) Either Party fails to make payment when due under this Agreement within
one (1) Business Day after a written demand therefor; or
     (b) Other than a default described in Sections 17.1(a) and (c), either
Party fails to perform any material obligation or covenant to the other under
this Agreement, which is not cured to the reasonable satisfaction of the other
Party (in its sole discretion) within five (5) Business Days after the date that
such Party receives written notice that such obligation or covenant has not been
performed; or
     (c) Either Party breaches any material representation or material warranty
made or repeated or deemed to have been made or repeated by the Party, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated
under this Agreement; provided, however, that if such breach is curable, such
breach is not cured to the reasonable satisfaction of the other Party within ten
(10) Business Days after the date that such Party receives notice that
corrective action is needed; or
     (d) Either Party becomes Bankrupt; or
     (e) Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Business Days if there
is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf); or

37



--------------------------------------------------------------------------------



 



     (f) Coffeyville or any of its Affiliates sells, leases, subleases,
transfers or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
     (g) Coffeyville or any of its Affiliates (i) consolidates or amalgamates
with, merges with or into, or transfers all or substantially all of its assets
to, another entity (including an Affiliate) or any such consolidation,
amalgamation, merger or transfer is consummated, and (ii) the successor entity
resulting from any such consolidation, amalgamation or merger or the Person that
otherwise acquires all or substantially all of the assets of Coffeyville or any
of its Affiliates (A) does not assume, in a manner satisfactory to Supplier, all
of Coffeyville’s obligations hereunder, including under any Sale Contract or any
Spread Adjustment, or (B) has an “issuer credit” rating below BB- by Standard
and Poor’s Ratings Group or a “family credit” rating below B1 by Moody’s
Investors Service, Inc. (or an equivalent successor rating classification); or
     (h) Coffeyville fails to provide Adequate Assurance in accordance with
Section 11.3; or
     (i) There shall occur either (A) a default, event of default or other
similar condition or event (however described) in respect of Coffeyville or any
of its Affiliates under one or more agreements or instruments relating to
Specified Indebtedness in an aggregate amount of not less than $20,000,000 which
has resulted in such Specified Indebtedness becoming due and payable under such
agreements and instruments before it would have otherwise been due and payable
or (B) a default by Coffeyville or any of its Affiliates (individually or
collectively) in making one or more payments on the due date thereof in an
aggregate amount of not less than $10,000,000 under such agreements or
instruments (after giving effect to any applicable notice requirement or grace
period), provided that a default under clause (B) above shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two
Business Days of such party’s receipt of written notice of its failure to pay.
Coffeyville shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f), (g), (h) and (i) above.
     17.2 Remedies Upon Event of Default.
     (a) Notwithstanding any other provision of this Agreement, upon the
occurrence of an Event of Default with respect to either Party (referred to as
the “Defaulting Party”), the other Party (the “Non-Defaulting Party”) shall have
the right immediately and at any time(s) thereafter to terminate this Agreement
and to liquidate and terminate any or all Sale Contracts then outstanding
between the Parties; provided, however, that, in the case of an event described
in Section 17.1(e), if Supplier is the Non-Defaulting Party, or an event
described in Section 17.1(i), the exercise of Supplier’s rights hereunder shall
be subject to the provisions of Section 17.3. A Settlement Amount (as defined
below) shall be calculated in a commercially reasonable

38



--------------------------------------------------------------------------------



 



manner for each such liquidated and terminated Sale Contract and be payable by
one Party to the other. “Settlement Amount” shall mean, with respect to a Sale
Contract and the Non-Defaulting Party, the losses and costs (or gains) expressed
in U.S. Dollars, which such Party incurs as a result of the liquidation,
including losses and costs (or gains) based upon the then current replacement
value of such Sale Contract together with, at the Non-Defaulting Party’s
election but without duplication or limitation, all reasonable losses and costs
which such Party incurs as a result of maintaining, terminating, obtaining or
re-establishing any hedge or related trading positions, which, for purposes of
such determination, shall include (x) the losses and costs (or gains) incurred
as a result of the liquidation and termination of all Spread Adjustments and any
hedges or trading positions related thereto, and (y) the losses and costs
incurred by Supplier in terminating, transferring, redeploying or otherwise
modifying any outstanding Purchase Contracts. The Settlement Amount shall be due
to or from the Non-Defaulting Party as appropriate. The Non-Defaulting Party
shall determine the Settlement Amount of each Sale Contract as of the date on
which such termination occurs by reference to such futures, forward, swap and
options markets as it shall select in its reasonable judgment. In calculating a
Settlement Amount, the Non-Defaulting Party shall discount to present value (in
any commercially reasonable manner based on London interbank rates for the
applicable period and currency) any amount which would be due at a later date
and shall add interest (at a rate determined in the same manner) to any amount
due prior to the date of the calculation.
     (b) Without limiting any other rights or remedies hereunder, if an Event of
Default occurs and Supplier is the Non-Defaulting Party, Supplier may, in its
discretion, (i) withhold or suspend its obligations, including any of its
delivery or payment obligations, under this Agreement, (ii) reclaim and
repossess any and all of the Crude Oil then held at the Refinery, and
(iii) otherwise arrange for the disposition of any Crude Oil subject to
outstanding Purchase Contracts and/or the modification, settlement or
termination of such outstanding Purchase Contracts in such manner as it elects.
     (c) The Non-Defaulting Party shall set off (i) all such Settlement Amounts
that are due to the Defaulting Party, plus any performance security (including
margin) then held by the Non-Defaulting Party, plus (at the Non-Defaulting
Party’s election) any or all other amounts due to the Defaulting Party hereunder
(including without limitation under Section 7.3 or 8.1 above), against (ii) all
such Settlement Amounts that are due to the Non-Defaulting Party, plus any
performance security (including margin) then held by the Defaulting Party, plus
(at the Non-Defaulting Party’s election) any or all other amounts due to the
Non-Defaulting Party hereunder (including without limitation under Section 7.3
or 8.1 above), so that all such amounts shall be netted to a single liquidated
amount payable by one Party to the other (the “Liquidated Amount”). The Party
with the payment obligation shall pay the Liquidated Amount to the other Party
within one Business Day of the liquidation.
     (d) No delay or failure on the part of the Non-Defaulting Party to exercise
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be

39



--------------------------------------------------------------------------------



 



entitled to exercise such right or remedy at any time during the continuance of
an Event of Default.
     (e) The Non-Defaulting Party’s rights under this Section shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non-Defaulting Party may have (whether by agreement, operation of law or
otherwise), including without limitation any rights of recoupment, setoff,
combination of accounts, as a secured party or under any LCs or other credit
support. The Defaulting Party shall indemnify and hold the Non-Defaulting Party
harmless from all costs and expenses, including reasonable attorney fees,
incurred in the exercise of any remedies hereunder.
     (f) If an Event of Default occurs, the Non-Defaulting Party may, without
limitation on its rights under this Section, set off amounts which the
Defaulting Party owes to it against any amounts which it owes to the Defaulting
Party (whether hereunder, under a Sale Contract or otherwise and whether or not
then due).
     17.3 Forbearance Period.
     (a) If a Specified Transaction Event of Default or a Specified Indebtedness
Event of Default occurs, Supplier agrees that, for a period of up to sixty
(60) consecutive calendar days thereafter (the “Forbearance Period”), it shall
forbear from exercising its rights and remedies under Section 17.2 to the extent
it is otherwise entitled to do so based on such occurrence; provided that:
          (i) at all times during the Forbearance Period, either the Current
Exposure shall equal zero or the aggregate amount of Undrawn LCs shall exceed
the Current Exposure; and
          (ii) at no time during the Forbearance Period, shall any other Event
of Default have occurred.
     (b) The Forbearance Period shall end on the earlier to occur of (i) the
sixtieth (60th) day following the occurrence of the Specified Transaction Event
of Default or the Specified Indebtedness Event of Default, as the case may be,
or (ii) the time as of which the condition in either clause (i) or (ii) of
Section 17.3(a) is no longer satisfied. During the Forbearance Period, Supplier
shall continue to supply Crude Oil to Coffeyville pursuant to the provisions
hereof.
     (c) From and after the end of the Forbearance Period, Supplier shall be
entitled to exercise any and all of the rights and remedies it may have
(including without limitation under Section 17.2) based on the occurrence of
such Specified Transaction Event of Default or Specified Indebtedness Event of
Default, as the case may be, as if no Forbearance Period had occurred
(regardless of whether such Specified Transaction Event of Default or Specified
Indebtedness Event of Default, as the case may be, has been remedied or waived
during such Forbearance Period).

40



--------------------------------------------------------------------------------



 



ARTICLE 18
SETTLEMENT AT TERMINATION
     18.1 Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (such date, the “Termination Date”), the
Parties promptly shall reconcile and determine all amounts owed to each other
under this Agreement (the “Termination Amount”), as provided in this Article 18.
The provisions of this Article 18 shall in no way limit the rights and remedies
which the Non-Defaulting Party may have as a result of an Event of Default,
whether pursuant to Section 17 above or otherwise.
     (a) The Parties shall determine as soon as practicable how to dispose of
any Contracted Volumes and whether any executory Purchase Contracts for such
Contracted Volumes will be assigned by Supplier to Coffeyville. If the terms of
a Purchase Contract permit and are satisfactory to Supplier in its sole
discretion, Supplier shall assign to Coffeyville its rights and obligations
under any Purchase Contract, to be effective as of the Termination Date,
provided that such assignment results in Supplier’s complete release from any
obligations under such Purchase Contract. If an executory Purchase Contract is
not assignable on terms reasonably satisfactory to Supplier, Coffeyville shall
purchase and pay for such Crude Oil under the terms of such Purchase Contract
through Supplier and Supplier shall transfer possession and title to such Crude
Oil to Coffeyville following such payment by Coffeyville. Any failure to make
such payment shall result in an Event of Default and entitle Supplier to
exercise its rights and remedies hereunder as a Non-Defaulting Party.
     (b) The Parties promptly shall exchange all information necessary to
determine the final calculations of all Crude Oil Purchase Costs, the Fixed
Supply Service Fee, Supplemental Service Fee and any and all necessary
adjustments to amounts that are or were due one Party from the other Party since
the Closing Date (whether or not previously invoiced or paid). Supplier shall
compute the Net Carrying Cost as of the Termination Date.
     (c) Coffeyville shall, at its option, either:
          (i) On the Termination Date, purchase from Supplier all Inventories at
the prices provided for herein; or
          (ii) Purchase on a daily basis from Supplier all Contracted Volumes in
accordance with the terms hereof in the normal course until all Contracted
Volumes purchased by Supplier prior to the Termination Date have been delivered
to Coffeyville at the Delivery Point.
     (d) Supplier shall have no further obligation to purchase and shall not
purchase or pay for Crude Oil or incur any Crude Oil Purchase Costs on and after
the Termination Date. Except as a notice period may be required by an assignment
agreement, Supplier shall not be obligated to purchase, take title to or pay for
any Crude Oil as of the date that it notifies Coffeyville of the Termination
Date.
     18.2 Termination Amount.

41



--------------------------------------------------------------------------------



 



     (a) The Termination Amount shall equal (i) any unpaid amounts for Crude Oil
that Coffeyville owes under this Agreement, plus (ii) any amounts that
Coffeyville owes Supplier for the Fixed Supply Service Fee, plus (iii) to the
extent not included in clauses (i) or (ii) above, any other amounts payable by
Coffeyville under Section 7.3 or 8.1 above, plus (iv) any unpaid Net Carrying
Cost, plus (v) any other amounts or adjustments that are owed by Coffeyville to
Supplier under this Agreement, minus (vi) any other amounts or adjustments that
are owed by Supplier to Coffeyville under this Agreement. All of the foregoing
amounts shall be aggregated or netted to a single liquidated amount owing from
one Party to the other. If the Termination Amount is a positive number, it shall
be due to Supplier and if it is a negative number, the absolute value thereof
shall be due to Coffeyville.
     (b) Supplier shall prepare and provide Coffeyville with a statement showing
the calculation of the Termination Amount within five (5) Business Days from the
Termination Date or, if such determination cannot be made in a commercially
reasonable manner by Supplier within such 5 Business Day period, within such
longer period so long as Supplier proceeds in a commercially reasonable manner
to complete the determination and calculation of such Termination Amount.
     (c) Coffeyville or Supplier, as the case may be, shall pay the Termination
Amount to the other within one (1) Business Day after receiving Supplier’s
calculation and all appropriate supporting documentation.
     (d) Following the Termination Date, Supplier shall reasonably cooperate
with Coffeyville, at Coffeyville’s expense, for the purpose of the reassignment
of any agreements previously assigned to Supplier and the transfer to
Coffeyville of any and all shipper rights of any type whatsoever related to the
Pipeline System.
ARTICLE 19
INDEMNIFICATION
     19.1 To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, Supplier shall defend,
indemnify and hold harmless Coffeyville, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Supplier of
any covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Supplier made herein or in connection herewith
proving to be false or misleading, (ii) any failure by Supplier to comply with
or observe any Applicable Law, (iii) Supplier’s negligence or willful
misconduct, or (iv) injury, disease, or death of any person or damage to or loss
of any property, fine or penalty, as well as any Liabilities directly or
indirectly arising out of or relating to environmental losses such as oil
discharges or violations of Environmental Law at or before the Delivery Point in
performing its obligations under this Agreement, except to the extent that such
injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of Coffeyville, its Affiliates or
any of their respective employees, representatives, agents or contractors.

42



--------------------------------------------------------------------------------



 



     19.2 To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, Coffeyville shall defend,
indemnify and hold harmless Supplier, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Coffeyville
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of Coffeyville made herein or in connection
herewith proving to be false or misleading, (ii) Coffeyville’s handling, storage
or refining of any Crude Oil or the products thereof, (iii) Coffeyville’s
negligence or willful misconduct, (iv) any failure by Coffeyville to comply with
or observe any Applicable Law, or (v) injury, disease, or death of any person or
damage to or loss of any property, fine or penalty, any of which is caused by
Coffeyville or its employees, representatives, agents or contractors in the
exercise of any of the rights granted hereunder, except to the extent that such
injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of Supplier, its Affiliates or any
of their respective employees, representatives, agents or contractors.
     19.3 In addition to the indemnification obligations set forth in
Sections 19.1 and 19.2 and elsewhere in this Agreement, each Party (referred to
as the “Indemnifying Party”) shall indemnify and hold the other Party (the
“Indemnified Party”), its Affiliates, and their employees, directors, officers,
representatives, agents and contractors, harmless from and against any and all
Liabilities directly or indirectly arising from (i) the Indemnifying Party’s
breach of this Agreement, (ii) the Indemnifying Party’s failure to comply with
Applicable Law with respect to the sale, transportation, storage, handling or
disposal of Crude Oil, unless such liability results from the Indemnified
Party’s negligence or willful misconduct or (iii) any of the Indemnifying
Party’s representations, covenants or warranties made herein proving to be
materially incorrect or misleading when made.
     19.4 The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of this Agreement shall not vest any rights in any
third party (whether a Governmental Authority or private entity), nor shall they
be considered an admission of liability or responsibility for any purposes other
than those enumerated in this Agreement.
     19.5 Each Party agrees to notify each other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided, that, the failure to give such notice shall not affect
the indemnification provided hereunder, except to the extent that the
Indemnifying Party is materially adversely affected by such failure. Each Party
shall have the right but not the duty to participate, at its own expense, with
counsel of its own selection, in the defense and settlement thereof without
relieving the other of any obligations hereunder. Notwithstanding the foregoing,
an Indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the Indemnifying Party under this Agreement which shall
have occurred and be continuing.

43



--------------------------------------------------------------------------------



 



ARTICLE 20
LIMITATION ON DAMAGES
     Unless otherwise expressly provided in this Agreement, the Parties’
liability for damages is limited to direct, actual damages only (which include
any amounts determined under Article 17) and neither Party shall be liable for
specific performance, lost profits or other business interruption damages, or
special, consequential, incidental, punitive, exemplary or indirect damages, in
tort, contract or otherwise, of any kind, arising out of or in any way connected
with the performance, the suspension of performance, the failure to perform, or
the termination of this Agreement; provided, however, that, such limitation
shall not apply with respect to (i) any third party claim for which
indemnification is available under this Agreement or (ii) any breach of
Article 22. Each Party acknowledges the duty to mitigate damages hereunder.
ARTICLE 21
AUDIT AND INSPECTION
     21.1 During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided, that, neither this Section nor Section 10.1(i) shall
entitle Coffeyville to have access to any records concerning any hedges or
offsetting transactions or other trading positions or pricing information that
may have been entered into with other parties or utilized in connection with any
Spread Quotations or Spread Adjustments. The right to inspect or audit such
records shall survive termination of this Agreement for a period of two
(2) years following the later of the Termination Date. Each Party shall
preserve, and shall cause all contractors or agents to preserve, all of the
aforesaid documents for a period of at least two (2) years from the Termination
Date.
ARTICLE 22
CONFIDENTIALITY
     22.1 In addition to Coffeyville’s confidentiality obligations under the
Transaction Guidelines, the Parties agree that the specific terms and conditions
of this Agreement including the list of approved Counterparties, the Transaction
Guidelines and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by Coffeyville to Supplier under this Agreement and all
information received by Supplier from Coffeyville relating to the costs of
operation, operating conditions, and other commercial information of Coffeyville
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable Laws
or as requested by a Governmental Authority, (ii) to such Party’s or its
Affiliates’ employees, directors, shareholders, auditors, consultants, banks,
lenders, financial advisors and legal advisors, or (iii) to such Party’
insurance providers, solely for the purpose of procuring insurance coverage or
confirming the extent of existing insurance coverage; provided, that, prior to
any disclosure permitted by this clause (iii), such insurance providers shall
have agreed in writing to keep confidential any information or document subject
to this Section. The confidentiality obligations under this Agreement shall
survive termination of this Agreement for a period of two years following the
Termination Date. Coffeyville’s

44



--------------------------------------------------------------------------------



 



Affiliates shall include GS Capital Partners V Fund and Kelso & Company solely
for the purposes of this Article 22.
     22.2 In the case of disclosure covered by clause (i) of Section 22.1, to
the extent practicable and legally permissible, the disclosing Party shall
notify the other Party in writing of any proceeding of which it is aware which
may result in disclosure, and use reasonable efforts to prevent or limit such
disclosure. The Party seeking to prevent or limit such disclosure shall be
responsible for all costs and expenses incurred by both Parties in connection
therewith. The Parties shall be entitled to all remedies available at law, or in
equity, to enforce or seek relief in connection with the confidentiality
obligations contained herein.
     22.3 Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
ARTICLE 23
GOVERNING LAW
     23.1 This Agreement shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
     23.2 Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of any federal or state court of competent jurisdiction situated in
the City of New York, (without recourse to arbitration unless both Parties agree
in writing), and to service of process by certified mail, delivered to the Party
at the address indicated in Article 25. Each Party hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile.
     23.3 EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING
TO THIS AGREEMENT.
ARTICLE 24
ASSIGNMENT
     24.1 This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
     24.2 Coffeyville shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Supplier; provided, however,
that no such consent shall be required with

45



--------------------------------------------------------------------------------



 



respect to an assignment by Coffeyville to any Person that succeeds to all or
substantially all of the Refinery and assumes Coffeyville’s obligations
hereunder whether by contract, operation of law or otherwise if such Person has
an “issuer credit” rating above B+ by Standard and Poor’s Ratings Group and a
“family credit” rating above B2 by Moody’s Investors Service, Inc. (or an
equivalent successor rating classification) or, if such Person is not rated by
either of such rating agencies, its creditworthiness (as determined by Supplier
in its commercially reasonable judgment) is equivalent or superior to that of an
entity which has debt ratings that satisfy the foregoing ratings requirement.
Supplier may, without Coffeyville’s consent, assign and delegate all of
Supplier’s rights and obligations hereunder to (i) any Affiliate of Supplier,
provided that the obligations of such Affiliate hereunder are guaranteed by The
Goldman Sachs Group, Inc. or (ii) any non-Affiliate Person that succeeds to all
or substantially all of its assets and business and assumes the Supplier’s
obligations hereunder, whether by contract, operation of law or otherwise,
provided that the creditworthiness of such successor entity is equal or superior
to the creditworthiness of Supplier immediately prior to such assignment. Any
other assignment by Supplier shall require Coffeyville’s consent.
     24.3 Any attempted assignment in violation of this Article 26 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
ARTICLE 25
NOTICES
     25.1 All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by facsimile or
nationally recognized overnight courier. A notice shall be deemed to have been
received when transmitted by facsimile to the other Party’s facsimile number set
forth in Schedule I (if confirmed by the notifying Party’s transmission report),
or on the following Business Day if sent by nationally recognized overnight
courier to the other Party’s address set forth in Schedule I and to the
attention of the person or department indicated; provided, that, a copy of any
such notice or communication pursuant to Section 11, 15, 17, 18, 19 or 24 shall
also be provided to the party indicated below. A Party may change its address or
facsimile number by giving written notice in accordance with this Section, which
is effective upon receipt.
If to Coffeyville, to:
Coffeyville Resources Refining & Marketing, LLC
10 East Cambridge Circle Drive, Suite 250
Kansas City, Kansas 66103
Attn: Chief Executive Officer
Fax: 913-891-0000
And with additional copy to:
Coffeyville Resources Refining & Marketing, LLC
10 East Cambridge Circle Drive, Suite 250
Kansas City, Kansas 66103

46



--------------------------------------------------------------------------------



 



Attn: General Counsel
Fax: 913-891-0000
If to Supplier, to:
J. Aron & Company
One New York Plaza
New York, New York 10004
Attn: Daniel Feit
ARTICLE 26
NO WAIVER, CUMULATIVE REMEDIES
     26.1 The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Potential Event of Default under, this Agreement shall not operate or
be construed as a waiver of any other breach of that provision or as a waiver of
any breach of another provision of, Event of Default or Potential Event of
Default under, this Agreement, whether of a like kind or different nature.
     26.2 Each and every right granted to the Parties under this Agreement or
allowed it by law or equity, shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.
ARTICLE 27
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
     27.1 This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that
Coffeyville is an independent contractor with complete charge of its employees
and agents in the performance of its duties hereunder, and nothing herein shall
be construed to make Coffeyville, or any employee or agent of Coffeyville, an
agent or employee of Supplier.
     27.2 Except as authorized by the Transaction Guidelines, neither Party
shall have the right or authority to negotiate, conclude or execute any contract
or legal document with any third person; to assume, create, or incur any
liability of any kind, express or implied, against or in the name of the other;
or to otherwise act as the representative of the other, unless expressly
authorized in writing by the other.
ARTICLE 28
MISCELLANEOUS
     28.1 If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.

47



--------------------------------------------------------------------------------



 



     28.2 The terms of this Agreement constitute the entire agreement between
the Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.
     28.3 No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement or the Temporary Assignment, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
     28.4 Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
     28.5 Nothing expressed or implied in this Agreement is intended to create
any rights, obligations or benefits under this Agreement in any person other
than the Parties and their successors and permitted assigns.
     28.6 All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive the expiration or
termination of this Agreement.
     28.7 This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
     28.8 All Sale Contracts and other transactions hereunder (including Spread
Adjustments) are entered into in reliance on the fact this Agreement and all
such Sale Contracts, Spread Adjustments and other transactions constitute a
single integrated agreement between the parties, and the parties would not have
otherwise entered into any Sale Contract, Spread Adjustments or other
transactions hereunder.
[Remainder of Page Intentionally Left Blank]

48



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party hereto as caused this Agreement to be executed by
its duly authorized representative as of the date first above written.
J. ARON & COMPANY

         
By:
  /s/ Jeff Resnick    
 
       
 
       
Title:
  Managing Director    
 
       
 
       
Date:
  December 28, 2007    
 
       
 
        COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
 
       
By:
  /s/ Stanley A. Riemann    
 
       
 
       
Title:
  COO    
 
       
 
       
Date:
  December 28, 2007    
 
       

Amended and Restated Crude Oil Supply Agreement Signature Page

49



--------------------------------------------------------------------------------



 



Exhibit 10.1
SCHEDULE II
CALCULATION OF MONTHLY TRUE-UP PAYMENT
     1. Amount of Monthly True Up Payment. The Monthly True-Up Payment for any
calendar month shall be equal to: (i) the Monthly Physical True Up Amount for
that month, plus (ii) the Monthly Financial True Up Amount for that month, plus
(iii) the Total Fixed Supply Service Fee for that month, plus (iv) the Monthly
Supplemental Fee for that month, plus (v) unless previously paid, the aggregate
amount, if any, due to Supplier pursuant to the proviso in Section 5.1 above,
plus (vi) the Net Carrying Cost for that month; plus or minus (vii) adjustments
for any other amounts owed by one Party to the other Party under this Agreement
during the prior calendar month (which shall include credit for any rebates or
cost reductions received by Supplier in connection with any Transportation
Costs). In addition, the Fixed Supply Service Fee referred to in clause
(ii) above shall include an amount for any non-Gathered Crude Barrels sourced
pursuant to the last sentence of Section 4.1. If the amount of the Monthly True
Up Payment is a positive number, it shall be due to Supplier and if the amount
of the Monthly True Up Payment is a negative number, the absolute value thereof
shall be due to Coffeyville. The parties acknowledge that, as required under the
Agreement, certain amounts due under the Agreement may be denominated in
currencies other than U.S. dollars and, in order to reflect such multiple
denominations, the Monthly True Up Payment may have to be divided into multiple
parts corresponding to such currency denominations.
     2. First-in, First-out Methodology. The allocation of barrels to the
Monthly Delivery Schedule and the Monthly Physical True Ups will be based on a
first in first out methodology where by barrels with the earliest trade date
will assume to have flowed prior to barrels with a later trade date. Similarly,
if there has been partial delivery of a Sale Contract to Coffeyville with the
balance in line fill, storage, or inventory, the balance of the Sale Contract
will be deemed to flow prior to the Sale Contract with the next earliest trade
date. Any gains and losses to quantities delivered under a Purchase Contract or
to volumes delivered from the Plains Terminal will be allocated to Sales
Contracts on the same first in, first out basis. In addition, both parties
acknowledge that there is a delay between when barrels are blended at Plains and
when they are received at the delivery location. The Physical Monthly True Up
will assume barrels blended during the calendar month were delivered during that
calendar month. However, if blended barrels are not delivered within 7 days of
the immediately following month, those barrels would be part of the monthly true
up in the month that they are delivered.
     3. Definitions. For purposes of determining the Monthly True-Up Payments,
the following terms shall have the respective meanings set forth below:
     “Aggregate Contract True Up Amount” means, for any calendar month, the sum
of all Contract True Up Amounts for that month.
     “Aggregate Interim True Up Amount” means, for any calendar month, the sum
of all Interim True Up Amounts for that month.

 



--------------------------------------------------------------------------------



 



     “Contract Purchase Amount” means, for any Purchase Contract, the aggregate
amount paid or payable by Supplier to the Counterparty thereunder for the
Barrels of Crude Oil invoiced to Supplier by Counterparty.
     “Contract True Up Amount” means, for any calendar month:
     (i) for any Single Month Contract delivered during that month, the
difference between (a) the Contract Purchase Amount for the related Purchase
Contract and (b) the Total Provisional Payment for that Single Month Contract;
and
     (ii) for any Crossover Month Contract for which that month is its Final
Month, the difference between (a) the Contract Purchase Amount for the related
Purchase Contract and (b) an amount equal to the Total Provisional Payment for
that Crossover Month Contract, plus or minus (as appropriate) all Interim True
Up Amounts for that Crossover Month Contract;
provided that if, in the case of either clause (i) or (ii), the amount in
subclause (a) exceeds the amount in subclause (b), such Contract True Up Amount
shall be due to Supplier and if the opposite is the case such Contract True Up
Amount shall be due to Coffeyville.
     “Crossover Month Contract” means any Sale Contract under which Provisional
Payments are made over two or more calendar months, with the final month in
which any such Provisional Payments are made being referred to as the “Final
Month” of such Sale Contract.
     “Interim True Up Amount” means, for any Crossover Month Contract, an amount
determined for each calendar month (other than the Final Month) during which any
Provisional Payments thereunder are made, that equals the difference between
(a) the product of the actual number of Barrels delivered to Coffeyville under
that Crossover Month Contract during such month and the Supply Cost under the
related Purchase Contract and (b) the Monthly Provisional Payment for that
Crossover Month Contract made during such month; provided that, if the amount in
subclause (a) exceeds the amount in subclause (b), such Interim True Up Amount
shall be due to Supplier and if the opposite is the case such Contract True Up
Amount shall be due to Coffeyville. For purposes of this determination, the
Parties acknowledge that, to the extent that Coffeyville is able, in a timely
manner and based on its best estimates, to adjust the Barrels in the Monthly
Delivery Schedule during the relevant delivery month, there may be cases in
which the number of Barrels delivered to Coffeyville, in such month, deviate
from the quantity reflected in such Monthly Delivery Schedule and may even
result in delivery of Barrels on a Flow Date in such month on which no delivery
was anticipated to occur, in which case it is possible that no Provisional
Payment will have been made for that Flow Date.
     “Monthly Financial True Up Amount” means, for any calendar month, an amount
equal to (i) the sum of all Settled Spread Adjustments due to Supplier
determined during such month, minus (ii) the sum of all Settled Spread
Adjustment Amounts due to Coffeyville determined during such month.

2



--------------------------------------------------------------------------------



 



     “Monthly Physical True Up Amount” means, for any calendar month, the sum of
the Aggregate Contract True Up Amount for such month and the Aggregate Interim
True Up Amount for such month.
     “Monthly Plains Barrels” means, for any calendar month, the greater of the
aggregate number of Plains Barrels scheduled for delivery during such month and
the aggregate number of Plains Barrels actually delivered during such month.
     “Monthly Provisional Payment” means, for any Sale Contract and specified
calendar month, the sum of the Provisional Payments made for all quantities
invoiced to Coffeyville in Daily Invoices relating to that Sale Contract for
Flow Dates occurring during that month.
     “Monthly Related Barrels” means, for any calendar month, the greater of the
aggregate number of Related Barrels scheduled for delivery during such month and
the aggregate number of Related Barrels delivered during such month.
     “Monthly Supplemental Fee” means, for any calendar month, the product of
(i) the aggregate number of Net Canadian Barrels newly reported during that
month and (ii) the Supplemental Service Fee.
     “Settled Spread Adjustment” means, for any calendar month and a particular
Spread Adjustment, the amount payable to either Supplier or Coffeyville as a
result of either (i) the scheduled determination during such calendar month of
the floating price or prices under that Spread Adjustment or (ii) the early
termination during such calendar month of that Spread Adjustment by mutual
agreement of Supplier and Coffeyville; provided that (x) any early termination
may, but is not required to, occur in connection with a Rollover Transaction and
(y) if agreed by the parties, an early termination may relate only to a portion
of a Spread Adjustment, in which case a separate Spread Amount will be
determined for the terminated portion of that Spread Adjustment, with the
remaining portion of that Spread Adjustment continuing to be outstanding
(provided that, for purposes of calculating the Monthly Financial True Up
Amount, any Spread Adjustment that satisfies the foregoing definition for any
calendar month shall be deemed to have been determined during such calendar
month).
     “Single Month Contract” means any Sale Contract as to which the entire
quantity of Crude Oil delivered thereunder is delivered within a single calendar
month.
     “Total Fixed Supply Service Fee” means, for any calendar month, an amount
equal to the sum of (i) the Fixed Supply Service Fee for the aggregate number of
Barrels invoiced to Supplier by Counterparty under the Purchase Contracts
relating to all Single Month Contracts delivered during such month, (ii) the
Fixed Supply Service Fee for the aggregate number of Barrels actually delivered
and received by Coffeyville during such month under any Crossover Month
Contracts if such month is not the Final Month for the Crossover Month Contract
and (iii) the Fixed Supply Service Fee for the aggregate number of Barrels
invoiced to Supplier by Counterparty under the Purchase Contracts relating to
all Crossover Month Contracts for which such month is the Final Month less the
aggregate number of Barrels actually delivered and received by Coffeyville under
such Crossover Month Contracts during any earlier months

3



--------------------------------------------------------------------------------



 



(provided that for purposes of determining the Total Fixed Supply Service Fee
for any calendar month the number of Related Barrels included shall be the
Monthly Related Barrels for that month and the number of Plains Barrels shall be
the Monthly Plains Barrels for that month and the per Barrel fee applied to any
particular Barrel shall be determined based on whether such a Related Barrel, a
Plains Barrel or other type of Barrel).
     “Total Provisional Payment” mean, for any Sale Contract, the sum of all
Provisional Payments made for all quantities invoiced to Coffeyville in Daily
Invoices relating to that Sale Contract.
Illustrative Example:
     Set forth below is an example of how the foregoing Monthly True Up
provisions are intended to operate. This example is provided solely for
illustrative purposes and is not, and is not intended to be, an indication or
prediction of the actual results of the computations under this Schedule, but
merely provides an illustration of the manner in which computations are to be
made.

4



--------------------------------------------------------------------------------



 



( * * * )

5



--------------------------------------------------------------------------------



 



( * * * )

6



--------------------------------------------------------------------------------



 



( * * * )

7



--------------------------------------------------------------------------------



 



( * * * )

8



--------------------------------------------------------------------------------



 



( * * * )

9



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT A
FORMS OF TEMPORARY ASSIGNMENT
TEMPORARY ASSIGNMENT OF AMENDED AND RESTATED TERMINALLING AGREEMENT
     This Temporary Assignment Agreement (“Assignment”), effective as of the
15 day of October, 2007 (Effective Date”), is by and among Coffeyville Resources
Refining & Marketing, LLC (“Customer”), Plains Marketing, L.P. (“Operator”) and
J. Aron & Company (“Customer Supplier”).
RECITALS
     1. On or about December 23, 2005, Customer entered into a certain Crude Oil
Supply Agreement with Customer Supplier (as from time to time amended, the
“Supply Agreement”).
     2. On or about October 15, 2007, Customer entered into a certain Amended
and Restated Terminalling Agreement (“Restated Terminalling Agreement”) with
Operator. A copy of the Restated Terminalling Agreement is attached and hereby
incorporated by reference as Exhibit A.
     3. Effective as of October 15, 2007, the effective date of the Restated
Terminalling Agreement, that Terminalling Agreement dated as of November 10,
2004 (“Original Agreement”) between Customer and Operator along with the
Temporary Assignment of Terminalling Agreement (wherein the Original Agreement
was temporarily assigned by Customer to Customer Supplier effective January 1,
2006) are terminated and of no further force or effect.
     4. Pursuant to Sections 22.5 through 22.7 of the Restated Terminalling
Agreement, Customer desires to assign the Restated Terminalling Agreement to
Customer Supplier, with the consent of Operator, as provided herein.
     NOW, THEREFORE, in consideration of the above Recitals, which are hereby
incorporated by reference herein, and for other good and valuable consideration,
receipt of which is acknowledged by the parties, the parties agree as follows:
     1. Assignment.
     (a) Customer and Customer Supplier confirm and agree that the Temporary
Assignment of Terminalling Agreement effective January 1, 2006 between them
relating to the Original Terminalling Agreement has been terminated as of the
date hereof.

 



--------------------------------------------------------------------------------



 



     (b) Customer hereby assigns to Customer Supplier, and Customer Supplier
hereby accepts from Customer, all of its right, title and interest in and to the
Restated Terminalling Agreement commencing on the Effective Date and continuing
for the term of the Supply Agreement, plus a reasonable wind down period (the
last day of such wind down period to be referred to herein as the “Assignment
Termination Date”). On the Assignment Termination Date, the Restated
Terminalling Agreement automatically will be deemed reassigned to Customer and
Customer Supplier shall be deemed completely released from any and all
liabilities or obligations under the Restated Terminalling Agreement, except for
obligations (“Accrued Obligations”) incurred by Customer Supplier under the
Restated Terminalling Agreement prior to the Assignment Termination Date;
provided, however, if for any reason such reassignment is not effective, any
obligations of Customer Supplier as assignee of the Restated Terminalling
Agreement (other than “Accrued Obligations”) will be nonetheless completely
released. Operator hereby consents to this assignment on these terms with the
express understanding by Customer and Customer Supplier that this assignment
shall not serve as a novation, and that Customer shall also remain liable for
its obligations under the Restated Terminalling Agreement during the term of the
Assignment and the remaining term of the Restated Terminalling Agreement. Any
termination date hereunder, including the Assignment Termination Date, shall be
effective on the last day of the calendar month in which such termination date
occurs.
     2. Suspension of Sections 22.5, 22.6 and 22.7. From the Effective Date to
the Assignment Termination Date, the Customer Supplier shall have no right to
make an assignment pursuant to or otherwise take any actions as a “Customer”
under Sections 22.5, 22.6 and 22.7 of the Restated Terminalling Agreement.
     3. Environmental. From the Effective Date until the Assignment Termination
Date, Operator will comply with all environmental laws with respect to its
Cushing Terminal.
     4. Miscellaneous. This Assignment may not be assigned, conveyed,
transferred, or encumbered by any party without the receipt of prior written
signed consent of all other parties. This Assignment expresses the whole
agreement of the parties with regard to the subject matter herein. There are no
promises, conditions or obligations other than those enumerated herein. This
Assignment shall supersede all previous or contemporaneous communications,
representations, or agreements, verbal or written, between or among the parties
with regard to the subject matter herein. Each party to this Assignment agrees
to perform any other or further acts, and execute and deliver any other or
further documents, as may be necessary or appropriate to implement this
Assignment. This Assignment shall not be modified in any manner, in whole or in
part, except by a written instrument signed by each party to be bound thereby.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date above.

2



--------------------------------------------------------------------------------



 



                  COFFEYVILLE RESOURCES REFINING &
MARKETING, LLC    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
           
 
                PLAINS MARKETING, L.P.
By: Plains Marketing GP Inc., its General Partner    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           
 
                J. ARON & COMPANY    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           

3



--------------------------------------------------------------------------------



 



Exhibit 10.1
TEMPORARY ASSIGNMENT OF TERMINALLING AGREEMENT
     This Temporary Assignment Agreement (“Assignment”), effective as of the
15 day of October, 2007 (Effective Date”), is by and among Coffeyville Resources
Refining & Marketing, LLC (“Customer”), Plains Marketing, L.P. (“Operator”) and
J. Aron & Company (“Customer Supplier”).
RECITALS
     1. On or about December 23, 2005, Customer entered into a certain Crude Oil
Supply Agreement (the “Supply Agreement”) with Customer Supplier.
     2. On or about September 14, 2007, Customer entered into a certain
Terminalling Agreement (“Terminalling Agreement”) with Operator. A copy of the
Terminalling Agreement is attached and hereby incorporated by reference as
Exhibit A.
     3. Pursuant to Sections 20.2 through 20.4 of the Terminalling Agreement,
Customer desires to assign the Terminalling Agreement to Customer Supplier, with
the consent of Operator, as provided herein.
     NOW, THEREFORE, in consideration of the above Recitals, which are hereby
incorporated by reference herein, and for other good and valuable consideration,
receipt of which is acknowledged by the parties, the parties agree as follows:
     1. Assignment. Customer hereby assigns to Customer Supplier, and Customer
Supplier hereby accepts from Customer, all of its right, title and interest in
and to the Terminalling Agreement commencing on the Effective Date and
continuing for the term of the Supply Agreement, plus a reasonable wind down
period (the last day of such wind down period to be referred to herein as the
“Assignment Termination Date”). On the Assignment Termination Date, the
Terminalling Agreement automatically will be deemed reassigned to Customer and
Customer Supplier shall be deemed completely released from any and all
liabilities or obligations under the Terminalling Agreement, except for
obligations (“Accrued Obligations”) incurred by Customer Supplier under the
Terminalling Agreement prior to the Assignment Termination Date; provided,
however, if for any reason such reassignment is not effective, any obligations
of Customer Supplier as assignee of the Terminalling Agreement (other than
“Accrued Obligations”) will be nonetheless completely released. Operator hereby
consents to this assignment on these terms with the express understanding by
Customer and Customer Supplier that this assignment shall not serve as a
novation, and that Customer shall also remain liable for its obligations under
the Terminalling Agreement during the term of the Assignment and the remaining
term of the Terminalling Agreement. Any termination date hereunder, including
the Assignment Termination Date, shall be effective on the last day of the
calendar month in which such termination date occurs.
     2. Suspension of Sections 20.2, 20.3 and 20.4. From the Effective Date to
the Assignment Termination Date, the Customer Supplier shall have no right to
make an assignment

 



--------------------------------------------------------------------------------



 



pursuant to or otherwise take any actions as a “Customer” under Sections 20.2,
20.3 and 20.4 of the Restated Terminalling Agreement.
     3. Environmental. From the Effective Date until the Assignment Termination
Date, Operator will comply with all environmental laws with respect to its
Cushing Terminal.
     4. Miscellaneous. This Assignment may not be assigned, conveyed,
transferred, or encumbered by any party without the receipt of prior written
signed consent of all other parties. This Assignment expresses the whole
agreement of the parties with regard to the subject matter herein. There are no
promises, conditions or obligations other than those enumerated herein. This
Assignment shall supersede all previous or contemporaneous communications,
representations, or agreements, verbal or written, between or among the parties
with regard to the subject matter herein. Each party to this Assignment agrees
to perform any other or further acts, and execute and deliver any other or
further documents, as may be necessary or appropriate to implement this
Assignment. This Assignment shall not be modified in any manner, in whole or in
part, except by a written instrument signed by each party to be bound thereby.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date above.

                  COFFEYVILLE RESOURCES REFINING & MARKETING, LLC    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
           
 
                PLAINS MARKETING, L.P.
By: Plains Marketing GP Inc., its General Partner    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           
 
                J. ARON & COMPANY    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           

2



--------------------------------------------------------------------------------



 



EXHIBIT B
TRANSACTION GUIDELINES
Supplier shall acquire Crude Oil on behalf of Coffeyville in accordance with
Section 4.3, and in compliance with the other terms and conditions of this
Agreement.
Both Parties agree that Purchase Contracts shall be entered into only with those
Counterparties that confirm that the subject Crude Oil cargo complies with all
applicable laws, including compliance with (a) the Export Administration
Regulations (“EAR”) issued by the U.S. Department of Commerce Bureau of Industry
and Security (“BIS”) including the prohibitions in part 758 of the EAR
applicable to restrictive trade practices and boycotts, and (b) the U.S. trade
embargoes and economic sanctions administered by the U.S. Treasury Department,
Office of Foreign Assets Control (“OFAC”).
Authorized Coffeyville Employees
The following Coffeyville personnel shall be authorized to act on behalf of
Coffeyville pursuant to Section 4.3:

  •   Patrick Quinn     •   Wyatt Jernigan     •   Additional Coffeyville
personnel to be designated in writing from time to time by Coffeyville to
Supplier.

List of Approved Counterparties
The following is a list of Counterparties with whom Coffeyville is authorized to
negotiate purchases of Crude Oil at the time of this Agreement. This list may
change from time to time, in accordance with Section 4.3(b) of this Agreement.
(***)

3



--------------------------------------------------------------------------------



 



(***)

4



--------------------------------------------------------------------------------



 



(***)

5



--------------------------------------------------------------------------------



 



EXHIBIT C
NOMINATING AND SCHEDULING ACTIVITIES
Supplier Actions
As described in Section 4 of this Agreement, Supplier’s actions shall include
but not be limited to the following actions: all reasonable and necessary
actions to schedule pipeline transportation, terminalling and blending
activities, an appurtenant Crude Oil movement and blending on behalf of
Coffeyville, as directed by Coffeyville:

•   Nominating the pipeline transportation to Pipelines and Terminal Operators,
to the extent required by such parties; Supplier may also request information
regarding Coffeyville’s intra-month schedules, as may be needed to assist
Supplier and Coffeyville in meeting the Responsibilities described in this
Agreement   •   Arranging the necessary logistics associated with ocean
shipping, which may include, but is not limited to:

  •   Freight Market Surveillance     •   Chartering Ocean-Going Vessels     •  
Scheduling Waterborne Vessels from the FOB Loadport to Teppco’s facilities
located in Freeport, Texas.     •   Perform all Daily Vessel Operations, to the
extent required by chartering agreements     •   Appointment of Vessel Agents,
as may be required from time to time     •   Declaration of U.S. Customs
Importation, where applicable     •   Appointment of Independent Inspectors, as
may be required from time to time

•   Providing all relevant communiqués and documents as may be requested by CRRM
in accordance with the terms of the Agreement

Coffeyville Actions
As described in Section 4 of this Agreement, Coffeyville’s actions shall include
the following:

  •   Providing Supplier with the Monthly Delivery Plan as required by the
Agreement     •   Providing information as may be required by the Teppco Warfage
“45 Day Advance Notice” Program     •   Nominating and managing all intra-month
scheduling requirements as may be required by Pipeline and Terminal Operators,
including but not limited to the

6



--------------------------------------------------------------------------------



 



  following:         •   Teppco’s Freeport Facility,     •   Seaway Pipeline,  
  •   Red River Pipeline,     •   Basin Pipeline,     •   Plains Pipeline,     •
  Plains Terminaling Agreement     •   Other service providers, as may be
required to fulfill Coffeyville’s responsibilities in accordance with Section 4
of the Agreement

  •   Acting as Supplier’s scheduling agent with all onshore relevant Third
Party services providers     •   Naming and paying Supplier for any Gain and
Loss Superintendent for waterborne shipment, if requested by Coffeyville and
appointed by Supplier     •   Providing all relevant communiqués and documents
as may be requested by Supplier in accordance with the terms of the Agreement

7



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LC
WE HEREBY ESTABLISH OUR IRREVOCABLE STAND-BY LETTER OF CREDIT
NO.                                        
IN FAVOR OF:
J. ARON & COMPANY
85 BROAD STREET
NEW YORK, NY 10004
Attn: [Sherry Lankford]
Phone: (212) 902-1287
Telex: 6720148 GSPNY
BY ORDER AND FOR THE ACCOUNT OF:
(insert full style and address)
FOR AN AMOUNT OF:
US DOLLARS                    
(UNITED STATES DOLLARS                    )
AVAILABLE FOR PAYMENT AT SIGHT UPON PRESENTATION AT OUR COUNTERS IN (insert city
and country where documents are to be presented) OF THE FOLLOWING DOCUMENT:
STATEMENT SIGNED BY A PURPORTEDLY AUTHORIZED REPRESENTATIVE OF J. ARON AND
COMPANY CERTIFYING THAT (insert your company name) HAS NOT PERFORMED IN
ACCORDANCE WITH THE TERMS OF THE CRUDE OIL SUPPLY AGREEMENT, DATED DECEMBER
                    , 2005, BETWEEN J. ARON AND COMPANY AND (insert your company
name) AND THE AMOUNT BEING DRAWN OF USD                      DOES NOT EXCEED
THAT AMOUNT WHICH J. ARON AND COMPANY IS ENTITLED TO DRAW.
SPECIAL CONDITIONS:

  1.   PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.     2.   ALL CHARGES RELATED
TO THIS LETTER OF CREDIT ARE FOR OPENER’S ACCOUNT.     3.   DOCUMENTS MUST BE
PRESENTED NOT LATER THAN (INSERT EXPIRY DATE) OR IN THE EVENT OF FORCE MAJEURE
INTERRUPTING OUR BUSINESS, WITHIN THIRTY (30) DAYS AFTER RESUMPTION OF OUR
BUSINESS, WHICHEVER IS LATER.

8



--------------------------------------------------------------------------------



 



UPON RECEIPT OF DOCUMENTS ISSUED IN COMPLIANCE WITH THE TERMS OF THIS CREDIT, WE
HEREBY IRREVOABLY UNDERTAKE TO COVER YOU AS PER YOUR INSTRUCTIONS WITH VALUE ONE
BANK WORKING DAY.
THIS STANDY CREDIT IS SUBJECT to the UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (1993 REVISION), I.C.C. PUBLICATION 500.
[Name of Issuing Bank]

9



--------------------------------------------------------------------------------



 



Exhibit 10.1
Exhibit E
SUMMARY OF NET CARRYING COST EXAMPLE
“Accounts Payable for Carrying Costs” means the amount payable by Supplier under
a Purchase Contract beginning on the Trade Date of that Purchase Contract.
“Accounts Receivable for Carrying Costs” means the amount provisionally invoiced
for a Flow Date.
“Inventory for Carrying Costs” means, for any day, all Crude Oil volumes that
Supplier has contracted to purchase from Counterparties under then outstanding
Purchase Contracts and which have not, as of that day, been delivered to
Coffeyville at the Delivery Point.
The “Value of Inventory for Carrying Costs”, VICC, for any day shall be defined
as follows:
VICC=PDVICC+TAP-VDF
Where
     PDVICC = Previous Day’s Value of Inventory for Carrying Costs adjusted to
take into account the change in COB price of WTI between the Previous Day and
the current day,
     TAP = Total Amount Payable by Supplier for that day’s additions to
inventory,
     VDF = Value of Day’s Flow = the amount provisionally invoiced for a Flow
Date.
The “Daily Carrying Value” shall equal, for any day, (i) the value of the
Inventory for Carrying Costs for that day plus (ii) the aggregate of all
Accounts Receivable due Supplier under this Agreement as of that day minus
(iii) the aggregate of all Accounts Payable for Carrying Costs for which
Supplier is responsible as of that day. The “Daily Carrying Cost” shall equal,
for each day, the product of the Daily Carrying Value for that day, multiplied
by the Base Interest Rate, and divided by 360. Supplier’s “Net Carrying Cost”
shall equal for any month the sum of such Daily Carrying Costs calculated for
each day during that month.
These numbers are for illustrative purposes only.

 



--------------------------------------------------------------------------------



 



Accounts Receivable for Carrying Costs

                                    Accounts Receivable   Additional A.R. from  
Accounts Receivable for Date   based on prov. barrels   True-up Invoice  
Carrying Costs
12/10/2006
    4,107,492     $ —     $ 4,107,491.90  
12/11/2006
    4,140,336     $ —     $ 4,140,335.92  
12/12/2006
    4,133,517     $ —     $ 4,133,517.13  
12/13/2006
    4,217,115     $ 3,979,559.68     $ 8,196,674.89  
12/14/2006
    12,742,947     $ 3,979,559.68     $ 16,722,507.01  
12/15/2006
    4,306,715     $ 3,979,559.68     $ 8,286,274.56  
12/16/2006
    4,306,715     $ 3,979,559.68     $ 8,286,274.56  
12/17/2006
    4,306,715     $ 3,979,559.68     $ 8,286,274.56  
12/18/2006
    4,432,353     $ 3,979,559.68     $ 8,411,912.22  
12/19/2006
    4,309,155     $ 3,979,559.68     $ 8,288,714.74  
12/20/2006
    4,412,273     $ —     $ 4,412,272.98  

Accounts Payable for Carrying Costs

                                    Accounts Payable           Accounts Payable
Date   Barrels   $/BBL   for Carrying Costs
12/29/2005
    3,236,496     $ 52.21     $ 168,961,838.53  
12/30/2005
    2,453,689     $ 53.79     $ 131,988,324.75  
12/31/2005
    2,453,689     $ 53.79     $ 131,988,324.75  
1/1/2006
    2,453,689     $ 53.79     $ 131,988,324.75  
1/2/2006
    2,453,689     $ 53.79     $ 131,988,324.75  
1/3/2006
    2,060,910     $ 54.36     $ 112,033,207.98  
1/4/2006
    2,060,910     $ 54.36     $ 112,033,207.98  
1/5/2006
    2,060,910     $ 54.36     $ 112,033,207.98  
1/6/2006
    2,603,435     $ 54.12     $ 140,905,793.92  
1/7/2006
    2,603,435     $ 54.12     $ 140,905,793.92  

These numbers are for illustrative purposes only.

2



--------------------------------------------------------------------------------



 



Inventory for Carrying Costs

                                                                               
                                                                               
Inventory Additions   Flowed Quantities   Trued-Up Flowed Quantities   Previous
Day   Ending Inventory           Inv.     Inventory           Inventory        
  Inventory           Inventory   Inventory                   WTI   Price vs
Date   BBL   Inventory $   BBL   Inventory $   BBL   Inventory $   Value   BBL  
$/BBL   Inventory $   COB   WTI
12/10/2006
    —     $ —       76,241     $ 4,140,335.92       —     $ —     $
176,134,891.37       2,643,060.13     $ 65.07     $ 171,994,555.45     $ 61.22  
  $ 3.85  
12/11/2006
    —     $ —       77,268     $ 4,133,517.13       —     $ —     $
171,994,555.45       2,565,792.13     $ 65.42     $ 167,861,038.32     $ 61.22  
  $ 4.20  
12/12/2006
    134,399.57     $ 4,102,545.51       76,568     $ 4,217,115.21       —     $
—     $ 167,347,879.89       2,623,623.70     $ 63.74     $ 167,233,310.20     $
61.02     $ 2.72  
12/13/2006
    —     $ (1,050,426.61 )     76,410     $ 4,300,519.85       (67,780.51 )   $
3,979,559.68     $ 168,151,578.49       2,614,994.21     $ 60.73     $
158,821,072.35     $ 61.37     $ (0.64 )
12/14/2006
    —     $ (735,741.23 )     75,001     $ 4,221,213.74       —     $ —     $
161,802,165.75       2,539,993.21     $ 61.75     $ 156,845,210.78     $ 62.51  
  $ (0.76 )
12/15/2006
    —     $ (347,200.00 )     75,001     $ 4,221,213.74       —     $ —     $
159,182,004.53       2,464,992.21     $ 62.72     $ 154,613,590.78     $ 63.43  
  $ (0.71 )
12/16/2006
    —     $ —       75,001     $ 4,306,714.88       —     $ —     $
154,613,590.78       2,389,991.21     $ 62.89     $ 150,306,875.90     $ 63.43  
  $ (0.54 )
12/17/2006
    —     $ —       75,266     $ 4,432,352.54       —     $ —     $
147,391,086.63       2,314,725.21     $ 61.76     $ 142,958,734.09     $ 62.21  
  $ (0.45 )
12/18/2006
    —     $ (647,900.00 )     74,722     $ 4,309,155.06       —     $ —     $
142,958,734.09       2,240,003.21     $ 61.61     $ 138,001,679.03     $ 62.21  
  $ (0.60 )
12/19/2006
    1,751,720.78     $ 109,693,744.04       75,283     $ 4,412,272.98       —  
  $ —     $ 140,107,282.04       3,916,440.99     $ 62.66     $ 245,388,753.10  
  $ 63.15     $ (0.49 )
12/20/2006
    —     $ 92,908.19       71,283     $ 4,218,462.98       —     $ —     $
247,621,124.46       3,845,157.99     $ 63.33     $ 243,495,569.67     $ 63.72  
  $ (0.39 )

3



--------------------------------------------------------------------------------



 



These numbers are for illustrative purposes only.
Daily Carrying Cost

                                                              Accounts   Value
of Inventory                 Base Interest   Receivable for   for Carrying  
Accounts Payable   Daily Carrying     Date   Rate   Carrying Costs   Costs   for
Carrying Costs   Value   Daily Carrying Cost
12/29/2005
    (*** )   $ 1,290,731.19     $ 168,961,838.53     $ 168,961,838.53     $
1,290,731.19       (*** )
12/30/2005
    (*** )   $ 3,910,803.61     $ 198,195,796.11     $ 131,988,324.75     $
70,118,274.97       (*** )
12/31/2005
    (*** )   $ 3,910,803.61     $ 196,905,064.92     $ 131,988,324.75     $
68,827,543.78       (*** )
1/1/2006
    (*** )   $ 3,910,803.61     $ 192,994,261.31     $ 131,988,324.75     $
64,916,740.17       (*** )
1/2/2006
    (*** )   $ 3,910,803.61     $ 196,842,784.39     $ 131,988,324.75     $
68,765,263.25       (*** )
1/3/2006
    (*** )   $ 3,743,305.99     $ 192,704,256.93     $ 112,033,207.98     $
84,414,354.94       (*** )
1/4/2006
    (*** )   $ 4,138,527.46     $ 189,509,052.80     $ 112,033,207.98     $
81,614,372.28       (*** )
1/5/2006
    (*** )   $ 12,494,212.07     $ 183,210,699.19     $ 112,033,207.98     $
83,671,703.28       (*** )
1/6/2006
    (*** )   $ 4,115,626.19     $ 212,618,532.25     $ 140,905,793.92     $
75,828,364.52       (*** )
1/7/2006
    (*** )   $ 4,115,626.19     $ 208,502,906.06     $ 140,905,793.92     $
71,712,738.33       (*** )

4



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT F
FORMS OF SALE CONFIRMATION
For Floating Price Sale:
Document ID
If there is a conflict between the terms of the Confirmation and the terms of
the Crude oil Supply Agreement, the terms of the Confirmation shall govern.
To: COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
Attention:
From: J. Aron & Company
PLEASE NOTE THAT THIS IS A DRAFT CONFIRMATION AND IS BEING PROVIDED FOR YOUR
INFORMATION AND CONVENIENCE ONLY. A FINAL CONFIRMATION WILL BE FORWARDED TO YOU
UPON COMPLETION OF THE TRANSACTION. THIS DRAFT DOES NOT REPRESENT A COMMITMENT
ON THE PART OF EITHER PARTY TO ENTER INTO ANY TRANSACTION.
We are pleased to confirm the following Transaction with you .

     
Contract Reference Number:
  Trade ID
Number:
   
Trade Date:
  DD MMM YYYY
 
   
Seller:
  J. Aron & Company
85 Broad Street
5th Floor
New York, NY 10004
 
   
Buyer:
  COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
400 N. LINDEN STREET
COFFEYVILLE, KS 67337
United States
 
   
Product:
  [Western Canadian Select Crude]
 
   
Quantity:
  [XX,XXX.XX m3 (or U.S. Barrel(s))] (Conversion X.XXXXX BBL/M3 if applicable)

 



--------------------------------------------------------------------------------



 



     
Delivery Point:
  Broome Station KS, per the MMM program. The product will originate from
[location on termsheet] during the period of DD MMM YYYY through DD MMM YYYY
inclusive.
 
   
Price:
  The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the Nearby Light Crude Futures Contract (referenced
below)
 
  LESS USD XX.XX per U.S. Barrel
 
   
Nearby:
  [First]
 
   
Pricing Date(s):
  As determined on pricing dates specified below DD MMM YYYY — DD MMM YYYY

All provisions contained or incorporated by reference in the Amended and
Restated Crude Oil Supply Agreement dated as of                    December,
2007 between Coffeyville Resources Refining & Marketing, LLC and J. Aron &
Company will govern this confirmation except as expressly modified herein.
All other terms and conditions shall be in accordance with [ XXXX GT&Cs]
Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number: Trade ID)
by signing this confirmation in the space provided below and immediately
returning a copy of the executed confirmation via facsimile to the attention of
Commodity Operations at:
New York: 1-212-493-9849 (J. Aron & Company)
London: 44-207-774-2135 (Goldman Sachs International)
Singapore: 65-6889-3525 (J. Aron & Company (Singapore) Pte.)
Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By:
 
Kathy Benini
Vice President
J. Aron & Company
Document ID

2



--------------------------------------------------------------------------------



 



For Fixed Price Sale:
Document ID
If there is a conflict between the terms of the Confirmation and the terms of
the Crude oil Supply Agreement, the terms of the Confirmation shall govern.
To: COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
Attention: PAT QUINN
From: J. Aron & Company
PLEASE NOTE THAT THIS IS A DRAFT CONFIRMATION AND IS BEING PROVIDED FOR YOUR
INFORMATION AND CONVENIENCE ONLY. A FINAL CONFIRMATION WILL BE FORWARDED TO YOU
UPON COMPLETION OF THE TRANSACTION. THIS DRAFT DOES NOT REPRESENT A COMMITMENT
ON THE PART OF EITHER PARTY TO ENTER INTO ANY TRANSACTION.
We are pleased to confirm the following Transaction with you:

     
Contract Reference
  Trade ID
Number:
   
Trade Date:
  DD MMM YYYY
 
   
Seller:
  J. Aron & Company
 
  85 Broad Street
5th Floor
New York, NY 10004
 
   
Buyer:
  COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
400 N. LINDEN STREET
COFFEYVILLE, KS 67337
United States
 
   
Product:
  [DOMESTIC SWEET (WEST TEXAS INTERMEDIATE QUALITY) CRUDE OIL]
 
   
Volume:
  [XX,XXX.XX m3 (or U.S. Barrel(s))] (Conversion X.XXXXX BBL/M3 if applicable)

3



--------------------------------------------------------------------------------



 



     
Delivery Point:
  Broome Station KS, per the MMM program.
The product will originate from [location on termsheet] during the period of DD
MMM YYYY through DD MMM YYYY inclusive.
 
   
Price:
  USD XX.XX per U.S. Barrel delivery price is fixed and flat.

All provisions contained or incorporated by reference in the Amended and
Restated Crude Oil Supply Agreement dated as of                      December,
2007 between Coffeyville Resources Refining & Marketing, LLC and J. Aron &
Company will govern this confirmation except as expressly modified herein.
All other terms and conditions shall be in accordance with [XXXX GT&Cs]
Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number:Trade ID
by signing this confirmation in the space provided below and immediately
returning a copy of the executed confirmation via facsimile to the attention of
Commodity Operations at:
New York: 1-212-493-9846 (J. Aron & Company)
London: 44-207-774-2135 (Goldman Sachs International)
Singapore: 65-6889-3525 (J. Aron & Company (Singapore) Pte.)
Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By:
Kathy Benini
Vice President
J. Aron & Company
Signed on behalf of COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
By:                                         

4



--------------------------------------------------------------------------------



 



Name:
Title:
Document ID

5



--------------------------------------------------------------------------------



 



EXHIBIT G
FORMS OF CONFIRMATION OF SPREAD ADJUSTMENTS
     For Fixed Price Trade:
Document ID
To: COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
Attention:
From: J. Aron & Company
PLEASE NOTE THAT THIS IS A DRAFT CONFIRMATION AND IS BEING PROVIDED FOR YOUR
INFORMATION AND CONVENIENCE ONLY. A FINAL CONFIRMATION WILL BE FORWARDED TO YOU
UPON COMPLETION OF THE TRANSACTION. THIS DRAFT DOES NOT REPRESENT A COMMITMENT
ON THE PART OF EITHER PARTY TO ENTER INTO ANY TRANSACTION.
We are pleased to confirm the following Transaction between you and J. Aron &
Company.

     
Contract Reference Number:
  Trade ID
Trade Date:
  DD MMM YYYY
Commodity Type:
  Nymex West Texas Intermediate Crude Oil
 
   
Total Quantity:
  XXX,XXX.XX U.S. Barrel(s)
 
   
Fixed Price Payer:
  COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
 
   
Floating Price Payer:
  J. Aron & Company
 
   
Effective Date:
  DD MMM YYYY
 
   
Termination Date:
  DD MMM YYYY
 
   
Determination Period:
  One period consisting of a single day, DD MMM YYYY
 
   
Quantity per Determination Period:
  XXX,XXX.XX U.S. Barrel(s)
 
   
Fixed Price:
  USD XX.XX per U.S. Barrel

6



--------------------------------------------------------------------------------



 



     
Floating Price:
  For each Determination Period, the arithmetic average of the closing
settlement price(s) on the New York Mercantile Exchange for the Nearby Light
Crude Futures Contract (referenced below)
 
   
Nearby Contract:
  MMM YYYY

If, with respect to each Determination Period, the Fixed Price exceeds the
Floating Price, the Fixed Price Payer shall pay Floating Price Payer the
difference between the two such amounts multiplied by the quantity, and if the
Floating Price exceeds the Fixed Price, the Floating Price Payer shall pay the
Fixed Price Payer the difference between the two such amounts multiplied by the
quantity. If the Floating Price is equal to the Fixed Price, then no payment
shall be made.
This transaction confirmed hereby is subject to and governed by the terms of the
Supply Agreement and, accordingly, all amounts determined above shall be applied
and settled Pursuant to the Supply Agreement.
Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number: Trade ID)
by signing this confirmation in the space provided below and immediately
returning a copy of the executed confirmation via facsimile to the attention of
Commodity Operations at:
New York: 1-212-493-9846 (J. Aron & Company)
London: 44-207-774-2135 (Goldman Sachs International)
Singapore: 65-6889-3515 (J. Aron & Company (Singapore) Pte.)
Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By:
Kathy Benini
Vice President
J. Aron & Company
Signed on behalf of COFFEYVILLE RESOURCES REFINING & MARKETING, LLC

7



--------------------------------------------------------------------------------



 



By:                                         
Name:
Title:
Document ID
     For Floating Price Trade:
Document ID
To: COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
Attention: PAT QUINN
From: J. Aron & Company
PLEASE NOTE THAT THIS IS A DRAFT CONFIRMATION AND IS BEING PROVIDED FOR YOUR
INFORMATION AND CONVENIENCE ONLY. A FINAL CONFIRMATION WILL BE FORWARDED TO YOU
UPON COMPLETION OF THE TRANSACTION. THIS DRAFT DOES NOT REPRESENT A COMMITMENT
ON THE PART OF EITHER PARTY TO ENTER INTO ANY TRANSACTION
We are pleased to confirm the following Transaction between you and J. Aron &
Company.

     
Contract Reference Number:
  Trade ID
 
   
Trade Date:
  DD MMM YYYY
Commodity Type:
  Nymex West Texas Intermediate Crude Oil
 
   
Total Quantity:
  XXX,XXX.XX U.S. Barrel(s)
 
   
Fixed Price Payer:
  COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
 
   
Floating Price Payer:
  J. Aron & Company  
Effective Date:
  DD MMM YYYY  
Termination Date:
  DD MMM YYYY  
Determination Period:
  One period consisting of a single day, DD MMM YYYY

8



--------------------------------------------------------------------------------



 



     
Quantity per Determination Period:
  XXX,XXX.XX U.S. Barrel(s)
 
   
Fixed Price:
  Fixed price was agreed to be the DD MMM YYYY NYMEX closing price for the MMM
YYYY contract.
 
   
Floating Price:
  For each Determination Period, the average of the closing settlement price(s)
on the New York Mercantile Exchange for the Nearby Light Crude Futures Contract
(referenced below)
 
   
Nearby Contract:
  MMM YYYY

If, with respect to each Determination Period, the Fixed Price exceeds the
Floating Price, the Fixed Price Payer shall pay Floating Price Payer the
difference between the two such amounts multiplied by the quantity, and if the
Floating Price exceeds the Fixed Price, the Floating Price Payer shall pay the
Fixed Price Payer the difference between the two such amounts multiplied by the
quantity. If the Floating Price is equal to the Fixed Price, then no payment
shall be made.
This transaction confirmed hereby is subject to and governed by the terms of the
Supply Agreement and, accordingly, all amounts determined above shall be applied
and settled Pursuant to the Supply Agreement.
For the sake of good order, please note that the terms of this transaction shall
be agreed solely between the parties and that any brokers confirmation telex
referencing the details of this transaction is for informational purposes only.
Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number: Trade ID)
by signing this confirmation in the space provided below and immediately
returning a copy of the executed confirmation via facsimile to the attention of
Commodity Operations at:
New York: 1-212-493-9846 (J. Aron & Company)
London: 44-207-774-2135 (Goldman Sachs International)
Singapore: 65-6889-3515 (J. Aron & Company (Singapore) Pte.)
Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By:
Kathy Benini
Vice President
J. Aron & Company

9



--------------------------------------------------------------------------------



 



Signed on behalf of COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
By:                                         
Name:
Title:
Document ID
     For Rollover Trade:
Document ID
To: COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
Attention:
From: J. Aron & Company
PLEASE NOTE THAT THIS IS A DRAFT CONFIRMATION AND IS BEING PROVIDED FOR YOUR
INFORMATION AND CONVENIENCE ONLY. A FINAL CONFIRMATION WILL BE FORWARDED TO YOU
UPON COMPLETION OF THE TRANSACTION. THIS DRAFT DOES NOT REPRESENT A COMMITMENT
ON THE PART OF EITHER PARTY TO ENTER INTO ANY TRANSACTION.
We are pleased to confirm the following Transaction between you and J. Aron &
Company.
This will confirm the terms of a “Spread Adjustment” that you (“Coffeyville”)
and the undersigned (“Supplier”) have entered into pursuant to the Amended and
Restated Crude Oil Supply Agreement, dated as of December                     ,
2007, between Coffeyville and Supplier (the “Supply Agreement”).

     
Contract Reference Number:
  Trade ID
 
   
Trade Date:
  DD MMM YYYY

10



--------------------------------------------------------------------------------



 



     
Commodity Type:
  Nymex West Texas Intermediate Crude Oil
 
   
Total Quantity:
  XXX,XXX.XX U.S. Barrel(s)
 
   
Spread Amount:
  USD X.XX per Barrel
 
   
Floating Price Payer (A):
  J. Aron & Company
 
   
Floating Price Payer (B):
  COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
 
   
Effective Date:
  DD MMM YYYY
 
   
Termination Date:
  DD MMM YYYY
 
   
Quantity:
  XXX,XXX.XX U.S. Barrel(s) per Month
 
   
Floating Price (A):
  Means the arithmetic average of the closing settlement price(s) on the New
York Mercantile Exchange for the Nearby Light Crude Futures Contract (referenced
below) on the Effective Date,
 
   
 
  LESS USD X.XX per U.S. Barrel
 
   
Nearby Contract (A):
  [First]
 
   
Floating Price (B):
  Means the arithmetic average of the closing settlement price(s) on the New
York Mercantile Exchange for the Nearby Light Crude Futures Contract (referenced
below) on the Termination Date.
 
   
 
  LESS USD X.XX per U.S. Barrel
 
   
Nearby Contract (B):
  [First]
1.
   

This transaction confirmed hereby is subject to and governed by the terms of the
Supply Agreement and, accordingly, all amounts determined above shall be applied
and settled Pursuant to the Supply Agreement.
Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number: Trade ID)
by signing

11



--------------------------------------------------------------------------------



 



this confirmation in the space provided below and immediately returning a copy
of the executed confirmation via facsimile to the attention of Commodity
Operations at:
New York: 1-212-493-9846 (J. Aron & Company)
London: 44-207-774-2135 (Goldman Sachs International)
Singapore: 65-6889-3515 (J. Aron & Company (Singapore) Pte.)
Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By:
Kathy Benini
Vice President
J. Aron & Company
Signed on behalf of COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
By:                                         
Name:
Title:
Document ID

12



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT H
Form of Exchange Trade Confirmation
Document ID
If there is a conflict between the terms of the Confirmation and the terms of
the Crude oil Supply Agreement, the terms of the Confirmation shall govern.
To: COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
Attention:
From: J. Aron & Company
PLEASE NOTE THAT THIS IS A DRAFT CONFIRMATION AND IS BEING PROVIDED FOR YOUR
INFORMATION AND CONVENIENCE ONLY. A FINAL CONFIRMATION WILL BE FORWARDED TO YOU
UPON COMPLETION OF THE TRANSACTION. THIS DRAFT DOES NOT REPRESENT A COMMITMENT
ON THE PART OF EITHER PARTY TO ENTER INTO ANY TRANSACTION.
We are pleased to confirm the following Transaction with you .
Contract Reference Number: Trade ID

     
Trade Date:
  DD MMM YYYY
 
   
Buyer:
  J. Aron & Company
 
  85 Broad Street
 
  5th Floor
 
  New York, NY 10004
 
   
Seller:
  COFFEYVILLE RESOURCES REFINING &
MARKETING, LLC
 
  400 N. LINDEN STREET
 
  COFFEYVILLE, KS 67337
 
  United States
 
   
Product:
  [DOMESTIC SWEET (WEST TEXAS INTERMEDIATE QUALITY) CRUDE OIL]
 
   
Volume:
  [XX,XXX.XX m3 (or U.S. Barrel(s))] (Conversion X.XXXXX BBL/M3 if applicable)
 
   
Delivery Point:
  Broome Station, Caney KS. per the MMM program

 



--------------------------------------------------------------------------------



 



     
 
  during the period DD MMM YYYY through DD MMM YYYY inclusive.
 
   
Price:
  USD XX.XX per U.S. BBL fixed and flat.

All provisions contained or incorporated by reference in the Amended and
Restated Crude Oil Supply Agreement dated as of December ___, 2007 between
Coffeyville Resources Refining & Marketing, LLC and J. Aron & Company will
govern this confirmation except as expressly modified herein.
All other terms and conditions shall be in accordance with [ XXXX GT&Cs].
Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number: Trade ID)
by signing this confirmation in the space provided below and immediately
returning a copy of the executed confirmation via facsimile to the attention of
Commodity Operations at:
New York: 1-212-493-9846 (J. Aron & Company)
London: 44-207-774-2135 (Goldman Sachs International)
Singapore: 65-6889-3525 (J. Aron & Company (Singapore) Pte.)
Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By:
Kathy Benini
Vice President
J. Aron & Company

          Signed on behalf of COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
 
       
By:
       
 
       
Name:
       
Title:
       

Document ID

2



--------------------------------------------------------------------------------



 



Exhibit10.1
EXHIBIT I
FLOW, PAYMENT AND INVOICE DATES

                  Flow Date   Invoice Date   Invoice Day   Payment Date  
Payment Day
*31-Dec-07
  31-Dec-2007   Mon   02-Jan-2008   Wed
01-Jan-08
  02-Jan-2008   Wed   03-Jan-2008   Thu
02-Jan-08, *03-Jan-08
  03-Jan-2008   Thu   04-Jan-2008   Fri
*04-Jan-08, *05-Jan-08
  04-Jan-2008   Fri   07-Jan-2008   Mon
06-Jan-08
  07-Jan-2008   Mon   08-Jan-2008   Tue
07-Jan-08
  08-Jan-2008   Tue   09-Jan-2008   Wed
08-Jan-08
  09-Jan-2008   Wed   10-Jan-2008   Thu
9-Jan-08, *10-Jan-08
  10-Jan-2008   Thu   11-Jan-2008   Fri
*11-Jan-08
  11-Jan-2008   Fri   14-Jan-2008   Mon
12-Jan-08, 13-Jan-08
  14-Jan-2008   Mon   15-Jan-2008   Tue
14-Jan-08
  15-Jan-2008   Tue   16-Jan-2008   Wed
15-Jan-08
  16-Jan-2008   Wed   17-Jan-2008   Thu
16-Jan-08, *17-Jan-08, *18-Jan-08
  17-Jan-2008   Thu   18-Jan-2008   Fri
*19-Jan-08, *20-Jan-08
  18-Jan-2008   Fri   22-Jan-2008   Tue
21-Jan-08
  22-Jan-2008   Tue   23-Jan-2008   Wed
22-Jan-08
  23-Jan-2008   Wed   24-Jan-2008   Thu
23-Jan-08, *24-Jan-08
  24-Jan-2008   Thu   25-Jan-2008   Fri
*25-Jan-08, *26-Jan-08
  25-Jan-2008   Fri   28-Jan-2008   Mon
27-Jan-08
  28-Jan-2008   Mon   29-Jan-2008   Tue
28-Jan-08
  29-Jan-2008   Tue   30-Jan-2008   Wed
29-Jan-08
  30-Jan-2008   Wed   31-Jan-2008   Thu
30-Jan-08, *31-Jan-08
  31-Jan-2008   Thu   01-Feb-2008   Fri
*01-Feb-08, *02-Feb-08
  01-Feb-2008   Fri   04-Feb-2008   Mon
03-Feb-08
  04-Feb-2008   Mon   05-Feb-2008   Tue
04-Feb-08
  05-Feb-2008   Tue   06-Feb-2008   Wed
05-Feb-08
  06-Feb-2008   Wed   07-Feb-2008   Thu
06-Feb-08, *07-Feb-08
  07-Feb-2008   Thu   08-Feb-2008   Fri
*08-Feb-08, *09-Feb-08
  08-Feb-2008   Fri   11-Feb-2008   Mon
10-Feb-08
  11-Feb-2008   Mon   12-Feb-2008   Tue
11-Feb-08
  12-Feb-2008   Tue   13-Feb-2008   Wed

 



--------------------------------------------------------------------------------



 



                  Flow Date   Invoice Date   Invoice Day   Payment Date  
Payment Day
12-Feb-08
  13-Feb-2008   Wed   14-Feb-2008   Thu
13-Feb-08, *14-Feb-08, *15Feb-08
  14-Feb-2008   Thu   15-Feb-2008   Fri
*16-Feb-08, * 17-Feb-08
  15-Feb-2008   Fri   19-Feb-2008   Tue
18-Feb-08
  19-Feb-2008   Tue   20-Feb-2008   Wed
19-Feb-08
  20-Feb-2008   Wed   21-Feb-2008   Thu
20-Feb-08, *21-Feb-08
  21-Feb-2008   Thu   22-Feb-2008   Fri
*22-Feb-08, *23-Feb-08
  22-Feb-2008   Fri   25-Feb-2008   Mon
24-Feb-08
  25-Feb-2008   Mon   26-Feb-2008   Tue
25-Feb-08
  26-Feb-2008   Tue   27-Feb-2008   Wed
26-Feb-08
  27-Feb-2008   Wed   28-Feb-2008   Thu
27-Feb-08, *28-Feb-08
  28-Feb-2008   Thu   29-Feb-2008   Fri
*29-Feb-08, *01-Mar-08
  29-Feb-2008   Fri   03-Mar-2008   Mon
02-Mar-08
  03-Mar-2008   Mon   04-Mar-2008   Tue
03-Mar-08
  04-Mar-2008   Tue   05-Mar-2008   Wed
04-Mar-08
  05-Mar-2008   Wed   06-Mar-2008   Thu
05-Mar-08, *06-Mar-08
  06-Mar-2008   Thu   07-Mar-2008   Fri
*07-Mar-08, *08-Mar-08
  07-Mar-2008   Fri   10-Mar-2008   Mon
9-Mar-08
  10-Mar-2008   Mon   11-Mar-2008   Tue
10-Mar-08
  11-Mar-2008   Tue   12-Mar-2008   Wed
11-Mar-08
  12-Mar-2008   Wed   13-Mar-2008   Thu
12-Mar-08, *13-Mar-08
  13-Mar-2008   Thu   14-Mar-2008   Fri
*14-Mar-08, *15-Mar-08
  14-Mar-2008   Fri   17-Mar-2008   Mon
16-Mar-08
  17-Mar-2008   Mon   18-Mar-2008   Tue
17-Mar-08
  18-Mar-2008   Tue   19-Mar-2008   Wed
18-Mar-08
  19-Mar-2008   Wed   20-Mar-2008   Thu
19-Mar-08, *20-Mar-08
  20-Mar-2008   Thu   21-Mar-2008   Fri
*21-Mar-08, *22-Mar-08
  21-Mar-2008   Fri   24-Mar-2008   Mon
23-Mar-08
  24-Mar-2008   Mon   25-Mar-2008   Tue
24-Mar-08
  25-Mar-2008   Tue   26-Mar-2008   Wed
25-Mar-08
  26-Mar-2008   Wed   27-Mar-2008   Thu
26-Mar-08, *27-Mar-08
  27-Mar-2008   Thu   28-Mar-2008   Fri
*28-Mar-08, *29-Mar-08
  28-Mar-2008   Fri   31-Mar-2008   Mon
30-Mar-08
  31-Mar-2008   Mon   01-Apr-2008   Tue
31-Mar-08
  01-Apr-2008   Tue   02-Apr-2008   Wed
01-Apr-08
  02-Apr-2008   Wed   03-Apr-2008   Thu
02-Apr-08, *03-Apr-08
  03-Apr-2008   Thu   04-Apr-2008   Fri

2



--------------------------------------------------------------------------------



 



                  Flow Date   Invoice Date   Invoice Day   Payment Date  
Payment Day
*04-Apr-08, *05-Apr-08
  04-Apr-2008   Fri   07-Apr-2008   Mon
06-Apr-08
  07-Apr-2008   Mon   08-Apr-2008   Tue
07-Apr-08
  08-Apr-2008   Tue   09-Apr-2008   Wed
08-Apr-08
  09-Apr-2008   Wed   10-Apr-2008   Thu
9-Apr-08, *10-Apr-08
  10-Apr-2008   Thu   11-Apr-2008   Fri
*11-Apr-08, *12-Apr-08
  11-Apr-2008   Fri   14-Apr-2008   Mon
13-Apr-08
  14-Apr-2008   Mon   15-Apr-2008   Tue
14-Apr-08
  15-Apr-2008   Tue   16-Apr-2008   Wed
15-Apr-08
  16-Apr-2008   Wed   17-Apr-2008   Thu
16-Apr-08, *17-Apr-08
  17-Apr-2008   Thu   18-Apr-2008   Fri
*18-Apr-08, *19-Apr-08
  18-Apr-2008   Fri   21-Apr-2008   Mon
20-Apr-08
  21-Apr-2008   Mon   22-Apr-2008   Tue
21-Apr-08
  22-Apr-2008   Tue   23-Apr-2008   Wed
22-Apr-08
  23-Apr-2008   Wed   24-Apr-2008   Thu
23-Apr-08, *24-Apr-08
  24-Apr-2008   Thu   25-Apr-2008   Fri
*25-Apr-08, *26-Apr-08
  25-Apr-2008   Fri   28-Apr-2008   Mon
27-Apr-08
  28-Apr-2008   Mon   29-Apr-2008   Tue
28-Apr-08
  29-Apr-2008   Tue   30-Apr-2008   Wed
29-Apr-08
  30-Apr-2008   Wed   01-May-2008   Thu
30-Apr-08, *01-May-08
  01-May-2008   Thu   02-May-2008   Fri
*2-May-08, *03-May-08
  02-May-2008   Fri   05-May-2008   Mon
04-May-08
  05-May-2008   Mon   06-May-2008   Tue
05-May-08
  06-May-2008   Tue   07-May-2008   Wed
06-May-08
  07-May-2008   Wed   08-May-2008   Thu
07-May-08, *08-May-08
  08-May-2008   Thu   09-May-2008   Fri
*09-May-08, *10-May-08
  09-May-2008   Fri   12-May-2008   Mon
11-May-08
  12-May-2008   Mon   13-May-2008   Tue
12-May-08
  13-May-2008   Tue   14-May-2008   Wed
13-May-08
  14-May-2008   Wed   15-May-2008   Thu
14-May-08, *15-May-08
  15-May-2008   Thu   16-May-2008   Fri
*16-May-08, *17-May-08
  16-May-2008   Fri   19-May-2008   Mon
18-May-08
  19-May-2008   Mon   20-May-2008   Tue
19-May-08
  20-May-2008   Tue   21-May-2008   Wed
20-May-08
  21-May-2008   Wed   22-May-2008   Thu
21-May-08, *22-May-08, *23-May-08
  22-May-2008   Thu   23-May-2008   Fri

3



--------------------------------------------------------------------------------



 



                  Flow Date   Invoice Date   Invoice Day   Payment Date  
Payment Day
*24-May-08, *25-May-08
  23-May-2008   Fri   27-May-2008   Tue
26-May-08
  27-May-2008   Tue   28-May-2008   Wed
27-May-08
  28-May-2008   Wed   29-May-2008   Thu
28-May-08, *29-May-08
  29-May-2008   Thu   30-May-2008   Fri
*30-May-08, *31-May-08
  30-May-2008   Fri   02-Jun-2008   Mon
01-Jun-08
  02-Jun-2008   Mon   03-Jun-2008   Tue
02-Jun-08
  03-Jun-2008   Tue   04-Jun-2008   Wed
03-Jun-08
  04-Jun-2008   Wed   05-Jun-2008   Thu
4-Jun-08, *5-Jun-08
  05-Jun-2008   Thu   06-Jun-2008   Fri
*6-Jun-08, *7-Jun-08
  06-Jun-2008   Fri   09-Jun-2008   Mon
8-Jun-08
  09-Jun-2008   Mon   10-Jun-2008   Tue
9-Jun-08
  10-Jun-2008   Tue   11-Jun-2008   Wed
10-Jun-08
  11-Jun-2008   Wed   12-Jun-2008   Thu
11-Jun-08, *12-Jun-08
  12-Jun-2008   Thu   13-Jun-2008   Fri
*13-Jun-08, *14-Jun-08
  13-Jun-2008   Fri   16-Jun-2008   Mon
15-Jun-08
  16-Jun-2008   Mon   17-Jun-2008   Tue
16-Jun-08
  17-Jun-2008   Tue   18-Jun-2008   Wed
17-Jun-08
  18-Jun-2008   Wed   19-Jun-2008   Thu
18-Jun-08, *19-Jun-08
  19-Jun-2008   Thu   20-Jun-2008   Fri
*20-Jun-08, *21-Jun-08
  20-Jun-2008   Fri   23-Jun-2008   Mon
22-Jun-08
  23-Jun-2008   Mon   24-Jun-2008   Tue
23-Jun-08
  24-Jun-2008   Tue   25-Jun-2008   Wed
24-Jun-08
  25-Jun-2008   Wed   26-Jun-2008   Thu
25-Jun-08, *26-Jun-08
  26-Jun-2008   Thu   27-Jun-2008   Fri
*27-Jun-08, *28-Jun-08
  27-Jun-2008   Fri   30-Jun-2008   Mon
29-Jun-08
  30-Jun-2008   Mon   01-Jul-2008   Tue
30-Jun-08
  01-Jul-2008   Tue   02-Jul-2008   Wed
01-Jul-08, *02-Jul-08, *03-Jul-08
  02-Jul-2008   Wed   03-Jul-2008   Thu
*4-Jul-08, *5-Jul-08
  03-Jul-2008   Thu   07-Jul-2008   Mon
06-Jul-08
  07-Jul-2008   Mon   08-Jul-2008   Tue
07-Jul-08
  08-Jul-2008   Tue   09-Jul-2008   Wed
08-Jul-08
  09-Jul-2008   Wed   10-Jul-2008   Thu
09-Jul-08, *10-Jul-08
  10-Jul-2008   Thu   11-Jul-2008   Fri
*11-Jul-08, *12-Jul-08
  11-Jul-2008   Fri   14-Jul-2008   Mon
13-Jul-08
  14-Jul-2008   Mon   15-Jul-2008   Tue
14-Jul-08
  15-Jul-2008   Tue   16-Jul-2008   Wed

4



--------------------------------------------------------------------------------



 



                  Flow Date   Invoice Date   Invoice Day   Payment Date  
Payment Day
15-Jul-08
  16-Jul-2008   Wed   17-Jul-2008   Thu
16-Jul-08, *17-Jul-08
  17-Jul-2008   Thu   18-Jul-2008   Fri
*18-Jul-08, *19-Jul-08
  18-Jul-2008   Fri   21-Jul-2008   Mon
20-Jul-08
  21-Jul-2008   Mon   22-Jul-2008   Tue
21-Jul-08
  22-Jul-2008   Tue   23-Jul-2008   Wed
22-Jul-08
  23-Jul-2008   Wed   24-Jul-2008   Thu
23-Jul-08, *24-Jul-08
  24-Jul-2008   Thu   25-Jul-2008   Fri
*25-Jul-08, *26-Jul-08
  25-Jul-2008   Fri   28-Jul-2008   Mon
27-Jul-08
  28-Jul-2008   Mon   29-Jul-2008   Tue
28-Jul-08
  29-Jul-2008   Tue   30-Jul-2008   Wed
29-Jul-08
  30-Jul-2008   Wed   31-Jul-2008   Thu
30-Jul-08, *31-Jul-08
  31-Jul-2008   Thu   01-Aug-2008   Fri
*01-Aug-08, *02-Aug-08
  01-Aug-2008   Fri   04-Aug-2008   Mon
03-Aug-08
  04-Aug-2008   Mon   05-Aug-2008   Tue
04-Aug-08
  05-Aug-2008   Tue   06-Aug-2008   Wed
05-Aug-08
  06-Aug-2008   Wed   07-Aug-2008   Thu
06-Aug-08, *07-Aug-08
  07-Aug-2008   Thu   08-Aug-2008   Fri
*08-Aug-08, *09-Aug-08
  08-Aug-2008   Fri   11-Aug-2008   Mon
10-Aug-08
  11-Aug-2008   Mon   12-Aug-2008   Tue
11-Aug-08
  12-Aug-2008   Tue   13-Aug-2008   Wed
12-Aug-08
  13-Aug-2008   Wed   14-Aug-2008   Thu
13-Aug-08, *14-Aug-08
  14-Aug-2008   Thu   15-Aug-2008   Fri
*15-Aug-08, *16-Aug-08
  15-Aug-2008   Fri   18-Aug-2008   Mon
17-Aug-08
  18-Aug-2008   Mon   19-Aug-2008   Tue
18-Aug-08
  19-Aug-2008   Tue   20-Aug-2008   Wed
19-Aug-08
  20-Aug-2008   Wed   21-Aug-2008   Thu
20-Aug-08, *21-Aug-08
  21-Aug-2008   Thu   22-Aug-2008   Fri
*22-Aug-08, *23-Aug-08
  22-Aug-2008   Fri   25-Aug-2008   Mon
24-Aug-08
  25-Aug-2008   Mon   26-Aug-2008   Tue
25-Aug-08
  26-Aug-2008   Tue   27-Aug-2008   Wed
26-Aug-08
  27-Aug-2008   Wed   28-Aug-2008   Thu
27-Aug-08, *28-Aug-08, *29-Aug-08
  28-Aug-2008   Thu   29-Aug-2008   Fri
*30-Aug-08, *31-Aug-08
  29-Aug-2008   Fri   02-Sep-2008   Tue
01-Sep-08
  02-Sep-2008   Tue   03-Sep-2008   Wed
02-Sep-08
  03-Sep-2008   Wed   04-Sep-2008   Thu

5



--------------------------------------------------------------------------------



 



                  Flow Date   Invoice Date   Invoice Day   Payment Date  
Payment Day
03-Sep-08, *04-Sep-08
  04-Sep-2008   Thu   05-Sep-2008   Fri
*05-Sep-08, *06-Sep-08
  05-Sep-2008   Fri   08-Sep-2008   Mon
07-Sep-08
  08-Sep-2008   Mon   09-Sep-2008   Tue
08-Sep-08
  09-Sep-2008   Tue   10-Sep-2008   Wed
09-Sep-08
  10-Sep-2008   Wed   11-Sep-2008   Thu
10-Sep-08, *11-Sep-08
  11-Sep-2008   Thu   12-Sep-2008   Fri
*12-Sep-08, *13-Sep-08
  12-Sep-2008   Fri   15-Sep-2008   Mon
14-Sep-08
  15-Sep-2008   Mon   16-Sep-2008   Tue
15-Sep-08
  16-Sep-2008   Tue   17-Sep-2008   Wed
16-Sep-08
  17-Sep-2008   Wed   18-Sep-2008   Thu
17-Sep-08, *18-Sep-08
  18-Sep-2008   Thu   19-Sep-2008   Fri
*19-Sep-08, *20-Sep-08
  19-Sep-2008   Fri   22-Sep-2008   Mon
21-Sep-08
  22-Sep-2008   Mon   23-Sep-2008   Tue
22-Sep-08
  23-Sep-2008   Tue   24-Sep-2008   Wed
23-Sep-08
  24-Sep-2008   Wed   25-Sep-2008   Thu
24-Sep-08, *25-Sep-08
  25-Sep-2008   Thu   26-Sep-2008   Fri
*26-Sep-08, *27-Sep-08
  26-Sep-2008   Fri   29-Sep-2008   Mon
28-Sep-08
  29-Sep-2008   Mon   30-Sep-2008   Tue
29-Sep-08
  30-Sep-2008   Tue   01-Oct-2008   Wed
30-Sep-08
  01-Oct-2008   Wed   02-Oct-2008   Thu
01-Oct-08, *02-Oct-08
  02-Oct-2008   Thu   03-Oct-2008   Fri
*03-Oct-08
  03-Oct-2008   Fri   06-Oct-2008   Mon
04-Oct-08, 05-Oct-08
  06-Oct-2008   Mon   07-Oct-2008   Tue
06-Oct-08
  07-Oct-2008   Tue   08-Oct-2008   Wed
07-Oct-08
  08-Oct-2008   Wed   09-Oct-2008   Thu
08-Oct-08, *09-Oct-08, *10-Oct-08
  09-Oct-2008   Thu   10-Oct-2008   Fri
*11-Oct-08, *12-Oct-08
  10-Oct-2008   Fri   14-Oct-2008   Tue
13-Oct-08
  14-Oct-2008   Tue   15-Oct-2008   Wed
14-Oct-08
  15-Oct-2008   Wed   16-Oct-2008   Thu
15-Oct-08, *16-Oct-08
  16-Oct-2008   Thu   17-Oct-2008   Fri
*17-Oct-08, *18-Oct-08
  17-Oct-2008   Fri   20-Oct-2008   Mon
19-Oct-08
  20-Oct-2008   Mon   21-Oct-2008   Tue
20-Oct-08
  21-Oct-2008   Tue   22-Oct-2008   Wed
21-Oct-08
  22-Oct-2008   Wed   23-Oct-2008   Thu
22-Oct-08, *23-Oct-08
  23-Oct-2008   Thu   24-Oct-2008   Fri
*24-Oct-08, *25-Oct-08
  24-Oct-2008   Fri   27-Oct-2008   Mon

6



--------------------------------------------------------------------------------



 



                  Flow Date   Invoice Date   Invoice Day   Payment Date  
Payment Day
26-Oct-08
  27-Oct-2008   Mon   28-Oct-2008   Tue
27-Oct-08
  28-Oct-2008   Tue   29-Oct-2008   Wed
28-Oct-08
  29-Oct-2008   Wed   30-Oct-2008   Thu
29-Oct-08, *30-Oct-08
  30-Oct-2008   Thu   31-Oct-2008   Fri
*31-Oct-08, *01-Nov-08
  31-Oct-2008   Fri   03-Nov-2008   Mon
02-Nov-08
  03-Nov-2008   Mon   04-Nov-2008   Tue
03-Nov-08
  04-Nov-2008   Tue   05-Nov-2008   Wed
04-Nov-08
  05-Nov-2008   Wed   06-Nov-2008   Thu
05-Nov-08, *06-Nov-08
  06-Nov-2008   Thu   07-Nov-2008   Fri
*07-Nov-08
  07-Nov-2008   Fri   10-Nov-2008   Mon
08-Nov-08, 09-Nov-08, *10-Nov-08
  10-Nov-2008   Mon   12-Nov-2008   Wed
11-Nov-08
  12-Nov-2008   Wed   13-Nov-2008   Thu
12-Nov-08, *13-Nov-08
  13-Nov-2008   Thu   14-Nov-2008   Fri
*14-Nov-08, *15-Nov-08
  14-Nov-2008   Fri   17-Nov-2008   Mon
16-Nov-08
  17-Nov-2008   Mon   18-Nov-2008   Tue
17-Nov-08
  18-Nov-2008   Tue   19-Nov-2008   Wed
18-Nov-08
  19-Nov-2008   Wed   20-Nov-2008   Thu
19-Nov-08, *20-Nov-08
  20-Nov-2008   Thu   21-Nov-2008   Fri
*21-nov-08, *22-Nov-08
  21-Nov-2008   Fri   24-Nov-2008   Mon
23-Nov-08
  24-Nov-2008   Mon   25-Nov-2008   Tue
24-Nov-08
  25-Nov-2008   Tue   26-Nov-2008   Wed
25-Nov-08, *26-Nov-08, *27-Nov-08
  26-Nov-2008   Wed   28-Nov-2008   Fri
*28-Nov-08, *29-Nov-08
  28-Nov-2008   Fri   01-Dec-2008   Mon
30-Nov-08
  01-Dec-2008   Mon   02-Dec-2008   Tue
01-Dec-08
  02-Dec-2008   Tue   03-Dec-2008   Wed
02-Dec-08
  03-Dec-2008   Wed   04-Dec-2008   Thu
03-Dec-08, *04-Dec-08
  04-Dec-2008   Thu   05-Dec-2008   Fri
*05-Dec-08, *06-Dec-08
  05-Dec-2008   Fri   08-Dec-2008   Mon
07-Dec-08
  08-Dec-2008   Mon   09-Dec-2008   Tue
08-Dec-08
  09-Dec-2008   Tue   10-Dec-2008   Wed
09-Dec-08
  10-Dec-2008   Wed   11-Dec-2008   Thu
10-Dec-08, *11-Dec-08
  11-Dec-2008   Thu   12-Dec-2008   Fri
*12-Dec-08, *13-Dec-08
  12-Dec-2008   Fri   15-Dec-2008   Mon
14-Dec-08
  15-Dec-2008   Mon   16-Dec-2008   Tue
15-Dec-08
  16-Dec-2008   Tue   17-Dec-2008   Wed

7



--------------------------------------------------------------------------------



 



                  Flow Date   Invoice Date   Invoice Day   Payment Date  
Payment Day
16-Dec-08
  17-Dec-2008   Wed   18-Dec-2008   Thu
17-Dec-08, *18-Dec-08
  18-Dec-2008   Thu   19-Dec-2008   Fri
*19-Dec-08, *20-Dec-08
  19-Dec-2008   Fri   22-Dec-2008   Mon
21-Dec-08
  22-Dec-2008   Mon   23-Dec-2008   Tue
22-Dec-08
  23-Dec-2008   Tue   24-Dec-2008   Wed
23-Dec-08, *24-Dec-08, *25-Dec-08
  24-Dec-2008   Wed   26-Dec-2008   Fri
*26-Dec-08, *27-Dec-08
  26-Dec-2008   Fri   29-Dec-2008   Mon
28-Dec-08
  29-Dec-2008   Mon   30-Dec-2008   Tue
29-Dec-08
  30-Dec-2008   Tue   31-Dec-2008   Wed
30-Dec-08, *31-Dec-08
  31-Dec-2008   Wed   02-Jan-2009   Fri

8



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT J
REPORT ON SPREAD ADJUSTMENTS
Below is an example of a report Supplier will from time to time provide upon
Coffeyville’s request showing the current status of outstanding Spread
Adjustments:
Coffeyville Daily Report
Trades Expiring on ___, 200___as of ___, 200___am/pm
WTIG08

                 
Trade Date
  Trade ID   Customer   Price   Quantity
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
      CRRM        
 
  Total            

**   If there are any discrepancies between this report and the confirms of the
trades identified on the report, the confirms will then supersede the report. **

 